 



Exhibit 10.31

 

Confidential portions of this document have been redacted and omitted pursuant
to a Request for Confidential Treatment filed with the Securities and Exchange
Commission (the "SEC") pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended. The redacted and omitted portions are indicated with the
notation “*” and have been filed separately with the SEC.

 

COLLABORATIVE RESEARCH AND

DEVELOPMENT AGREEMENT

 

BY AND BETWEEN

 

ENUMERAL BIOMEDICAL HOLDINGS, INC.

 

and

 

THE UNIVERSITY OF TEXAS M. D. ANDERSON CANCER CENTER

 

January 11, 2016

 

 

 

 

TABLE OF CONTENTS

 

      Page         1. DEFINITIONS 1         2. ARTICLE 2 — GOVERNANCE 16   2.1
Joint Steering Committee 16   2.2 Alliance Managers 18         3. ARTICLE 3 —
RESEARCH PROJECT 19   3.1 Objectives 19   3.2 Designation of Collaboration
Targets. 21   3.3 Designation of Collaboration Indications. 21   3.4 Designation
of Collaboration Antibodies 21   3.5 Designation of Development Candidates. 21  
      4. ARTICLE 4 — DEVELOPMENT ACTIVITIES 21   4.1 Objectives of Development
Program 21   4.2 Preparation of Development Plans 22   4.3 Conduct of
Development. 22   4.4 Diligence. 22   4.5 Compliance 22   4.6 Third Party
Development Know-How 23   4.7 Records and Reports. 23   4.8 Responsibility for
Shared Costs. 23   4.9 Opt-Out Rights 25   4.10 Out-Licensing Plan 26         5.
ARTICLE 5 — ADVANCED DEVELOPMENT AND COMMERCIALIZATION 26   5.1 Objective 26  
5.2 Advanced Development Plan 26   5.3 Advanced Development Process 27   5.4
Advanced Development Expenses. 27   5.5 Advanced Development Diligence 27   5.6
Compliance 27   5.7 Cooperation 27   5.8 Advanced Development Reports 28   5.9
Commercialization Plan 28   5.10 Commercialization Process. 28   5.11
Commercialization Expenses 28   5.12 Commercialization Diligence 29   5.13
Compliance 29   5.14 Cooperation 29   5.15 Commercialization Reports 29

i 

 

  

6. ARTICLE 6 — CONSIDERATION 29   6.1 Net Income Payments 29   6.2 Quarterly
Reports, Payments. 30   6.3 Overdue Payments 31   6.4 Payments; Withholding Tax.
31         7. ARTICLE 7 – CONFIDENTIAL INFORMATION; PUBLICITY 32   7.1
Confidentiality 32   7.2 Publicity 33   7.3 Publications and Presentations 33  
7.4 Use of Proprietary Materials. 34         8. ARTICLE 8 — GRANT OF LICENSES;
EXCLUSIVITY 34   8.1 Grant of Licenses to Enumeral 34   8.2 Grant of Licenses to
MDACC 35   8.3 No Other Rights 35   8.4 Exclusivity 36         9. ARTICLE 9 –
PATENTS 36   9.1 Ownership 36   9.2 Prosecution and Maintenance. 37   9.3
Enforcement and Defense. 38         10. ARTICLE 10 – TERM AND TERMINATION 40  
10.1 Term 40   10.2 Unilateral right to terminate 40   10.3 Consequences of
Termination 40   10.4 Surviving Provisions 40         11. ARTICLE 11 –
REPRESENTATIONS AND WARRANTIES 41   11.1 Mutual Representations and
Certifications 41   11.2 Additional Representations of MDACC 41   11.3 Warranty
Disclaimer 41   11.4 No Warranty of Success. 42         12. ARTICLE 12 –
INDEMNIFICATION; INSURANCE 42   12.1 Indemnification by Enumeral 42   12.2
Indemnification by MDACC 42   12.3 Conditions on Indemnification 42   12.4
Limited Liability 43   12.5 Insurance 43         13. ARTICLE 13 – MISCELLANEOUS
43   13.1 Mediation 43   13.2 Arbitration. 43   13.3 Notices 44   13.4 Governing
Law; Venue 45

 



ii 

 

 

  13.5 Binding Effect 45   13.6 Headings 46   13.7 Counterparts. 46   13.8
Amendment; Waiver 46   13.9 Third Party Beneficiaries 46   13.10 Purposes and
Scope 46   13.11 Assignment and Successors 46   13.12 Force Majeure 46   13.13
Interpretation 47   13.14 Integration; Severability. 47   13.15 Further
Assurances 48   13.16 Expenses 48   13.17 Texas State Agency 48

 

Exhibits and Schedules

 

Exhibit A Work Plan No. 1 Exhibit B Protocol for Collecting and Providing MDACC
Materials Exhibit C Collaboration Targets Exhibit D Collaboration Indications  
  Schedule 1 Calculation of Net Income for Licensed Products Schedule 2 Form of
Press Release

 

iii 

 

 

COLLABORATIVE RESEARCH AND

DEVELOPMENT AGREEMENT

 

This COLLABORATIVE RESEARCH AND DEVELOPMENT AGREEMENT (this “Agreement”) is
entered into as of January 11, 2016 (the “Effective Date”) by and between
Enumeral Biomedical Holdings, Inc., a Delaware corporation with offices at 200
Cambridge Park Drive, Cambridge, MA 02140 (with its subsidiaries, “Enumeral”),
and The University of Texas M. D. Anderson Cancer Center, a member institution
of The University of Texas System (“System”) and an agency of the State of
Texas, with offices at 1515 Holcombe Blvd., Houston, Texas 77030 (“MDACC”). Each
of MDACC and Enumeral is sometimes referred to individually herein as a “Party”
and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, Enumeral controls a proprietary platform technology and has certain
expertise in screening, isolating, and testing monoclonal antibodies;

 

WHEREAS, MDACC has certain expertise in oncology, including with clinical trials
and drug development for oncology indications;

 

WHEREAS, MDACC has access to certain human clinical samples and other research
materials potentially useful for screening, isolating and testing monoclonal
antibodies for oncology indications; and

 

WHEREAS, the Parties desire to engage in a collaboration pursuant to which: (a)
the Parties will collaborate in research and development, using their respective
technologies and expertise to identify monoclonal antibodies against specified
targets, with the objective of developing such antibodies through successful
completion of a Phase 1 clinical proof of concept trial, as therapeutic agents
for the treatment of cancer; (b) one of the Parties, subject to approval of the
other Party, will seek to enter into licensing transactions with third parties
to engage in development or commercialization activities involving antibodies so
identified; and (c) the Parties will share the costs of such research and
development, and will receive the right to receive a percentage of the net
income, attributable to commercialization of such monoclonal antibodies, on the
terms described herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereto, intending to be
legally bound, hereby agree as follows:

 

1.          DEFINITIONS

 

Whenever used in this Agreement with an initial capital letter, the terms
defined in this Article 1 will have the meanings specified below.

 

1.1           “Adverse Event” means any untoward medical occurrence in a
Clinical Trial subject or patient who is administered any Collaboration
Antibody, Development Candidate or Licensed Product, whether or not considered
related to such Collaboration Antibody, Development Candidate or Licensed
Product, including any undesirable sign (including abnormal laboratory findings
of clinical concern), symptom or disease associated with the use of such
Collaboration Antibody, Development Candidate or Licensed Product.

 

1

 

  

1.2           “Affiliate” means, with respect to either Party, any Person that
directly or indirectly controls, is controlled by or is under common control
with such Party. For purposes of this definition, “control” means direct or
indirect ownership of at least fifty percent (50%) of the voting and equity
rights of such Person, firm, trust, corporation, partnership or other entity or
combination thereof, or the power to direct the management of such Person, firm,
trust, corporation, partnership or other entity or combination thereof.

 

1.3           “Antibody” means any immunoglobulin molecule (such as IgG),
whether in monospecific, bispecific or any other form, including: (a) any
fragment (such as Fv or Fab) of any such immunoglobulin molecule that contains
at least one CDR; (b) any fusion protein comprising any such immunoglobulin
molecule or immunoglobulin fragment; and (c) any single chain antibody, or any
derivative of any of the foregoing.

 

1.4            “Antibody-Specific Patent Rights” means any Patent Rights that
contain one or more claims that cover Antibody-Specific Know-How.

 

1.5           “Antibody-Specific Know-How” means any Collaboration Know-How that
relates specifically to the composition of matter, manufacture or use of a
Collaboration Antibody.

 

1.6           “Applicable Laws” means any national, international, federal,
state or local laws, treaties, statutes, ordinances, rules and regulations,
including any rules, regulations, guidance, guidelines or requirements of any
Regulatory Authority, national securities exchanges or securities listing
organizations, that are in effect from time to time during the Term and apply to
a particular activity hereunder.

 

1.7            “Bankruptcy Code” means, as applicable, the United States
Bankruptcy Code, as amended from time to time, and the rules and regulations and
guidelines promulgated thereunder or the bankruptcy laws of any Governmental
Authority, as amended from time to time, and the rules and regulations and
guidelines promulgated thereunder or any applicable bankruptcy laws of any other
country or competent Governmental Authority, as amended from time to time, and
the rules and regulations and guidelines promulgated thereunder.

 

1.8           “Business Day” means any day other than a Saturday or Sunday on
which banking institutions in New York City, New York are open for business.

 

1.9           “Calendar Month” means the period beginning on the Effective Date
and ending on the last day of the calendar month in which the Effective Date
falls, and thereafter each successive monthly period; provided, that the final
Calendar Month will end on the last day of the Term.

 

1.10         “Calendar Quarter” means the period beginning on the Effective Date
and ending on the last day of the calendar quarter in which the Effective Date
falls, and thereafter each successive period of three (3) consecutive calendar
months ending on March 31, June 30, September 30 and December 31; provided, that
the final Calendar Quarter will end on the last day of the Term.

 

2

 

  

1.11         “Calendar Year” means the period beginning on the Effective Date
and ending on December 31 of the calendar year in which the Effective Date
falls, and thereafter each successive period of twelve (12) months commencing on
January 1 and ending on December 31; provided, that the final Calendar Year will
end on the last day of the Term.

 

1.12          “Clinical Data” means data (together with all clinical trial
reports and the results of analyses thereof) derived or generated from any
Clinical Trial involving any Collaboration Antibody, Development Candidate,
Advanced Development Candidate or Licensed Product conducted by or on behalf of
a Party, or from the testing of subjects or the analysis of samples used in any
such Clinical Trial.

 

1.13         “Clinical Trial” means a Phase 1 Clinical Trial, Phase 2 Clinical
Trial, Phase 3 Clinical Trial, Pivotal Clinical Trial or Phase 4 Clinical Trial,
as applicable.

 

1.14         “Collaboration” means, collectively, all activities undertaken by
the Parties in the conduct of the Research Project or the Development Program
pursuant to this Agreement.

 

1.15         “Collaboration Antibody” means an Antibody identified in the
conduct of the Research Project and designated by the JSC as a Collaboration
Antibody pursuant to Section 3.4.

 

1.16         “Collaboration Indication” means an Indication identified by either
Party and designated by the JSC as a Collaboration Indication pursuant to
Section 3.3.

 

1.17         “Collaboration Know-How” means Know-How conceived by either Party,
or jointly by both Parties, including any Know-How conceived by consultants to,
or Third Party contractors of, either Party in the conduct of the Research
Project or the Development Program.

 

1.18         “Collaboration Target” means any Target that is designated by the
JSC as a Collaboration Target pursuant to Section 3.2, to be used as an antigen
in one or more immunization protocols.

 

1.19         “Commercialization” or “Commercialize” means any and all activities
directed to the offering for sale and sale of any Licensed Product including:
(a) activities directed to marketing, promoting, detailing, distributing,
importing, selling and offering to sell that Licensed Product; (b) conducting
Clinical Trials with respect to that Licensed Product; (c) interacting with
Regulatory Authorities regarding the above; (d) seeking pricing approvals and
reimbursement approvals (as applicable) for that Licensed Product; and (e) any
activities relating to the Manufacture of the Licensed Product. When used as a
verb, “to Commercialize” and “Commercializing” means to engage in
Commercialization and “Commercialized” has a corresponding meaning.

 

1.20         “Commercialization Plan” means, with respect to each Licensed
Product that is not an Out-Licensed Product, the written plan for the
Commercialization of such Licensed Product in the Territory, as such plan may be
amended or updated.

3

 

  

1.21         “Commercially Reasonable Efforts” means: (a) with respect to
activities of each Party in the conduct of any Research Activities, the efforts
and resources reasonably comparable to those undertaken by a company in the
research-based pharmaceutical industry in conducting the types of research
activities being conducted by such Party; (b) with respect to the activities of
each Party in the Development of any Collaboration Antibody or Development
Candidate as part of the Development Program, the efforts and resources
typically used by biotechnology or pharmaceutical companies that are comparable
in size and of similar operations to such Party in the development of compounds
of comparable market potential, at the comparable stage of development, as such
Collaboration Antibody or Development Candidate; or (c) with respect to the
activities of a Sole ADC Party in the Advanced Development or Commercialization
of any Licensed Product the efforts and resources typically used by
biotechnology or pharmaceutical companies that are comparable in size and of
similar operations to such Party in the Advanced Development or
Commercialization of products of comparable market potential as such Licensed
Product taking into account all relevant factors including the stage of
development, efficacy and safety relative to competitive products in the
marketplace, actual or anticipated Regulatory Authority approved labeling, the
nature and extent of market exclusivity (including patent coverage and
regulatory exclusivity), the cost and likelihood of obtaining regulatory
approval and actual or projected profitability. For purposes of clarity,
Commercially Reasonable Efforts will be determined on a market-by-market basis
for each Collaboration Antibody, Development Candidate or Licensed Product, and
it is anticipated that the level of effort may be different for different
markets and may change over time, reflecting changes in the status of each
Collaboration Antibody, Development Candidate or Licensed Product involved.

 

1.22         “Completion” means, with respect to a Clinical Trial, the date on
which all material Clinical Data has been generated and the final study report
with respect thereto has been finalized.

 

1.23         “Confidential Information” means any confidential or proprietary
information disclosed or otherwise made available by or on behalf of the
disclosing party to the receiving party for the purposes of the Collaboration,
whether in oral, visual, written electronic, or any other form. Information to
which the receiving party gains access during visits to the facilities of the
disclosing party or its affiliates shall also be deemed Confidential
Information. For the avoidance of doubt, Confidential Information may include,
but is not limited to: (a) data, know-how, formulas, compositions, processes,
documents, designs, sketches, photographs, plans, graphs, drawings or
specifications; (b) chemical structures, amino/nucleic acid sequences,
structural biology, or descriptions of any devices, cell lines or molecular
models; (c) clinical trial protocols, assays, services, studies, results,
findings, inventions, ideas and other knowledge; or (d) finances, financial
models, business plans and marketing plans, reports, customer lists or pricing
information. To the extent permitted by Applicable Laws, Confidential
Information also includes the existence, terms and purpose contemplated by the
Collaboration, the terms of any other agreements being discussed by the parties
related to the Collaboration, as well as the fact that any such discussions are
taking place with respect thereto.

 

1.24         “Contract Year” means: (a) the period beginning on the Effective
Date and ending on the first anniversary of the last day of the calendar month
in which the Effective Date falls; and (b) each succeeding twelve (12) month
period thereafter.

 

4

 

  

1.25         “Control” or “Controlled” means, with respect to any Know-How or
Patent Rights, possession (whether by ownership or license, other than pursuant
to this Agreement), by a Party of the right to grant a license or sublicense
without violating the terms of any agreement with any Third Party.

 

1.26          “Development” or “Develop” means, with respect to each
Collaboration Antibody, Development Candidate, Advanced Development Candidate or
Licensed Product, all non-clinical studies and clinical drug development
activities undertaken as part of the Development Program or Advanced Development
Program, including, in vivo animal efficacy testing, preclinical safety testing,
assay development and stability testing, regulatory toxicology studies,
formulation, process development, Manufacturing, Manufacturing Process
Development, manufacturing scale-up, development-stage manufacturing, quality
assurance/quality control development, statistical analysis and report writing,
clinical trial design and operations, conducting Clinical Trials, preparing and
making Regulatory Filings, and all regulatory affairs related to the foregoing.
When used as a verb, “Developing” means to engage in Development and “Developed”
has a corresponding meaning. “Development” does not include any Research
Activities.

 

1.27         “Development Activities” means, collectively, Enumeral Development
Activities and MDACC Development Activities.

 

1.28         “Development Candidate” means any Collaboration Antibody that is
identified in the conduct of the Research Project and designated by the JSC as a
Development Candidate pursuant to Section 3.5.

 

1.29         “Development Plan” means, the written plan for, and budget
applicable to, the activities to be conducted by the Parties, to Develop each
Collaboration Antibody or Development Candidate through Completion of a Proof of
Concept Phase 1 Clinical Trial. Such written plan, which may be amended in
accordance with Section 4.2, will contain, inter alia: (a) the Development
objectives for the applicable Collaboration Antibody or Development Candidate,
and the Development Activities to be performed in connection therewith; (b) the
Party responsible for such activities; (c) a timeline for such activities; and
(d) a budget with respect to such activities to be conducted (the “Development
Program Budget”). The Development Activities in the Development Plan will
include: (i) the in vitro, ex vivo or in vivo animal model studies expected to
be conducted, and the estimated timeline for such studies; (ii) the Clinical
Trials expected to be conducted, the estimated timeline for such Clinical
Trials, and the Clinical Trial design and endpoints; (iii) the regulatory
affairs activities to be conducted and the estimated timetable for such
activities; and (iv) the Manufacturing strategy and estimated timelines for
Manufacturing Collaboration Antibodies or Development Candidates to be used in
the Development Program.

 

1.30         “Development Program” means the Development Activities to be
conducted by the Parties during the Term with respect to each Development
Candidate as set forth in the Development Plan.

 

5

 

 

1.31         “Development Program Key Decision” means any decision with respect
to: (a) the designation of any Development Candidate pursuant to Section 3.5;
(b) whether and when to file for an IND covering a Development Candidate in any
country or regulatory jurisdiction in the Territory; and (c) the design and
endpoints of all Clinical Trials conducted with respect to a Development
Candidate in any country or regulatory jurisdiction in the Territory.

 

1.32         “DMF” means a Drug Master File maintained with a Regulatory
Authority in any country within the Territory.

 

1.33         “Drug Approval Application” means, with respect to each Licensed
Product in any country in the Territory, an application for Marketing
Authorization for such Licensed Product in such country, including: (a) an NDA,
BLA or MAA; (b) a counterpart of an NDA, BLA or MAA in any country in the
Territory; and (c) all renewals, supplements and amendments to any of the
foregoing.

 

1.34          “EMA” means the European Medicines Agency or any successor agency
or authority thereto.

 

1.35          “Enumeral Collaboration Know-How” means: (a) Know-How conceived by
Enumeral employees, consultants or Third Party contractors, alone or jointly
with any Third Party, in the course of the Collaboration; and (b)
Antibody-Specific Know-How.

 

1.36         “Enumeral Collaboration Patent Rights” means any Patent Rights that
contain one or more claims that cover Enumeral Collaboration Know-How.

 

1.37         “Enumeral Cost-Sharing Percentage” means *.

 

1.38         “Enumeral Decision” means any decision that with respect to a
Collaboration Antibody or Development Candidate prior to the date of Completion
of GLP/Toxicity Studies involving that Collaboration Antibody or Development
Candidate.

 

1.39         “Enumeral Development Activities” means all Development activities
with respect to a Development Candidate conducted by or on behalf of Enumeral as
specified in any Development Plan.

 

1.40         “Enumeral FTE Rate” means the rate per full time equivalent
(“FTE”), which will be deemed to be * hours of research or development time per
annum for Enumeral FTEs engaged in the conduct of Research Activities or
Development Activities, which rate will be equal to *. The above FTE Rate will
be adjusted annually for each Calendar Year after 2016 to be equal to the FTE
Rate as of the Effective Date, or the preceding Calendar Year, as the case may
be, plus a percentage increase equal to the percentage increase in the Consumer
Price Index for all Urban Consumers, as published by the U.S. Department of
Labor, Bureau of Statistics.

 

1.41         “Enumeral Improvement” means any Collaboration Know-How that is a
modification of, or an improvement on, Enumeral Know-How.

 

6

 

 

1.42         “Enumeral Know-How” means Know-How: (a) owned or Controlled by
Enumeral as of the Effective Date; (b) ownership or control of which is obtained
during the Term; or (c) conceived by Enumeral’s employees, consultants, or Third
Party contractors, after the Effective Date, outside of the Collaboration and
without the use of any MDACC Technology or MDACC Materials, in each case, to the
extent such Know-How is necessary or reasonably useful in the Research,
Development, Manufacture or Commercialization of a Development Candidate or
Licensed Product, excluding Enumeral Collaboration Know-How, and Enumeral’s
interest in Joint Collaboration Know-How.

 

1.43         “Enumeral Materials” means any Proprietary Materials Controlled by
Enumeral and used by Enumeral, or provided by Enumeral for use in the conduct of
the Research Project or any Development Program.

 

1.44         “Enumeral Patent Rights” means any Patent Rights that contain one
or more claims that cover Enumeral Know-How.

 

1.45         “Enumeral Profit Share” means, with respect to any Licensed
Product, *.

 

1.46         “Enumeral Research Activities” means all Research activities
involving a Collaboration Target or a Collaboration Antibody, conducted by or on
behalf of Enumeral in the Research Project as specified in the Work Plan.

 

1.47         “Enumeral Technology” means Enumeral Know-How, Enumeral Patent
Rights, Enumeral Collaboration Know-How, Enumeral Collaboration Patent Rights,
Enumeral’s interest in Joint Collaboration Know-How, Enumeral’s interest in
Joint Collaboration Patent Rights, and Enumeral Improvements.

 

1.48         “Exclusivity Period” means *.

 

1.49         “Executive Officers” means the President of MDACC and the President
and CEO of Enumeral.

 

1.50         “FDA” means the United States Food and Drug Administration, or any
successor agency or authority thereto.

 

1.51         “FDCA” means the United States Federal Food, Drug, and Cosmetic
Act, as amended.

 

1.52         “Field” means all prophylactic, therapeutic and diagnostic uses of
Licensed Products for all human oncology Indications.

 

1.53         “First Commercial Sale” means, with respect to any Licensed Product
in any country in the Territory, the first sale, transfer or disposition for
value to an end user of that Licensed Product in that country after Marketing
Authorization for the Licensed Product has been received in that country;
provided, that, the following will not constitute a First Commercial Sale: (a)
any sale to an Affiliate or Distributor (unless the Affiliate or Distributor is
the last entity in the distribution chain of the Licensed Product); (b) any use
of any Licensed Product in Clinical Trials, pre-clinical studies or other
research or Development activities; or (c) the disposal or transfer of Licensed
Products for a bona fide charitable purpose, including compassionate use or
“named patient sales”.

 

7

 

 

1.54         “Force Majeure” means any occurrence beyond the reasonable control
of a Party that: (a) prevents or substantially interferes with the performance
by such Party of any of its obligations hereunder; and (b) occurs by reason of
any act of God, flood, fire, explosion, earthquake, accident, war, revolution,
civil commotion, act of terrorism, blockage or embargo, or any injunction, law,
order, proclamation, regulation, ordinance, demand or requirement of any
government or of any subdivision, authority or representative of any such
government.

 

1.55         “FTE Cost” means, for any period: (a) with respect to Enumeral, the
Enumeral FTE Rate multiplied by the number of Enumeral FTEs used in such period;
and (b) (with respect to MDACC, the MDACC FTE Rate multiplied by the number of
MDACC FTEs used in such period.

 

1.56          “GLP/Toxicity Studies” means, with respect to a Collaboration
Antibody or Development Candidate, the toxicology studies conducted for the
purposes of assessing the onset, severity, and duration of toxic effects and
their dose dependency in order to establish a toxicological profile of that
Collaboration Antibody sufficient to support the filing of an IND.

 

1.57         “Good Clinical Practice” or “GCP” means the then-current good
clinical practice applicable to the clinical Development of any Collaboration
Antibody, Development Candidate or Licensed Product under Applicable Laws,
including the ICH guidelines and U.S. Good Clinical Practice.

 

1.58         “Good Laboratory Practice” or “GLP” means the then-current Good
Laboratory Practice Standards promulgated or endorsed by the FDA or in the case
of any other country in the Territory, comparable regulatory standards
promulgated or endorsed by that country, including those procedures expressed in
or contemplated by any Regulatory Filings.

 

1.59         “Good Manufacturing Practice” or “GMP” means the then-current Good
Manufacturing Practices that apply to the manufacture (including clinical or
commercial supply) of each Collaboration Antibody, Development Candidate or
Licensed Product, including, the United States regulations set forth under Title
21 of the United States Code of Federal Regulations, parts 210 and 211, as may
be amended from time-to-time, as well as all applicable guidance published from
time-to-time by the FDA and the International Conference on Harmonisation
Guidelines ICHQ7A Good Manufacturing Practice Guidance for the principles and
guidelines of Good Manufacturing Practices for Medicinal Licensed Products as
defined with EC Directive 2003/94/EC and associated EC Guide to Good
Manufacturing Practice.

 

1.60         “Governmental Authority” means any multi-national, federal, state,
local, municipal, provincial or other governmental authority of any nature
(including any governmental division, prefecture, subdivision, department,
agency, bureau, branch, office, commission, council, court or other tribunal).

 

1.61         “Hatch-Waxman Act” means the Drug Price Competition and Patent Term
Restoration Act of 1984, as amended.

 

1.62         “IND” means: (a) an Investigational New Drug Application as defined
in the FDCA and regulations promulgated thereunder or any successor application
or procedure required to initiate clinical testing of a Development Candidate or
Licensed Product in humans in the United States; (b) a counterpart of an
Investigational New Drug Application that is required in any other country or
region in the Territory before beginning clinical testing of a Development
Candidate or Licensed Product in humans in such country or region; and (c) all
supplements and amendments to any of the foregoing.

 



8

 

 

1.63         “Indication” means any human indication, disease or condition in
the Field that can be treated, prevented, cured or slowed in progression.
Distinctions between human indications, diseases or conditions will be made by
reference to the World Health Organization International Classification of
Diseases, version 10 (as revised and updated, “ICD10”).

 

1.64         “Joint Collaboration Know-How” means Know-How, other than Enumeral
Improvements and Antibody-Specific Know-How, that is jointly conceived by one or
more of Enumeral employees, consultants, or Third Party contractors and one or
more of MDACC’s employees, consultants, or Third Party contractors, in the
course of the Collaboration.

 

1.65         “Joint Collaboration Patent Rights” means any Patent Rights that
contain one or more claims that cover Joint Collaboration Know-How.

 

1.66         “Joint Steering Committee” or “JSC” means the committee composed of
MDACC and Enumeral representatives established pursuant to Section 2.1.

 

1.67         “Know-How” means biological materials and other tangible materials,
inventions, discoveries, improvements, trade secrets, techniques, methods,
assays, formulae, data and experimental results, whether or not patentable,
including pharmacological, toxicological, pre-clinical and clinical test data,
and analytical and quality control data.

 

1.68          “Lead Optimization” means the set of activities comprising
molecular engineering, and biological and physical testing of Development
Candidates with the aim of improving on-target activity, reducing off-target
activities and improving physicochemical properties. The result of lead
optimization is a molecule that possesses the desired in vitro and in vivo
biological and physicochemical properties, as defined by the Parties and, ready
to be advanced into GLP toxicology Studies.

 

1.69         “Licensed Product” means any therapeutic, prophylactic or
diagnostic compound, antibody, substance or formulation that consists of,
contains, incorporates, comprises or is derived from, a Development Candidate.
The term Licensed Product will not include any compound, substance or
formulation that contains, incorporates, comprises or is derived from a Waived
Compound or a Deemed Waived Compound.

 

1.70          “MAA” means any application for Regulatory Approval submitted to
the EMA pursuant to the centralized approval procedure to obtain European
Commission approval for the marketing of any Licensed Product in the European
Union, or any successor application or procedure required to sell any Licensed
Product in the European Union.

 

1.71         “Manufacture” means, with respect to any Collaboration Antibody,
Designated Candidate or Licensed Product, all activities related to the
production, manufacture, processing, filling, finishing, packaging, labeling,
release, shipping, holding, conduct of Manufacturing Process Development,
stability testing, quality assurance and quality control of such Collaboration
Antibody, Development Candidate or Licensed Product, or any intermediate
thereof.

 

9

 

  

1.72         “Manufacturing Process Development” means the process development,
process qualification and validation and scale-up of the process to manufacture
any Collaboration Antibody, Development Candidate or Licensed Product, and any
analytic development and product characterization with respect thereto.

 

1.73         “Marketing Authorization” means, with respect to any Licensed
Product, the Regulatory Approval required by Applicable Laws to sell such
Licensed Product for use in the Field in a country or region in the Territory.
For purposes of clarity: (a) “Marketing Authorization” in the United States
means final approval of an NDA or sNDA permitting marketing of such Licensed
Product in interstate commerce in the United States; and (b) “Marketing
Authorization” in the European Union means marketing authorization for such
Licensed Product granted either by a Regulatory Authority in any European
Country or by the EMA pursuant to Council Directive 2001/83/EC, as amended, or
Council Regulation 2309/93/EEC, as amended.

 

1.74         “MDACC Collaboration Know-How” means Know-How conceived by MDACC
employees, consultants or Third Party contractors, alone or jointly with any
Third Party, in the course of the Collaboration.

 

1.75         “MDACC Collaboration Patent Rights” means any Patent Rights that
contain one or more claims that cover MDACC Collaboration Know-How.

 

1.76         “MDACC Cost-Sharing Percentage” means *.

 

1.77         “MDACC Decision” means any decision with respect to a Development
Candidate on and after the date on which such Development Candidate has been
designated by the JSC as a Development Candidate.

 

1.78          “MDACC Development Activities” means all Development activities
with respect to Development Candidate conducted by or on behalf of MDACC as
specified in any Development Plan.

 

1.79         “MDACC FTE Rate” means the rate per full time equivalent (“FTE”),
which will be deemed to be * hours of research or development time per annum for
MDACC FTEs engaged in the conduct of Research Activities or Development
Activities, which rate will be equal to *. The above FTE Rate will be adjusted
annually for each Calendar Year after 2016 to be equal to the FTE Rate as of the
Effective Date, or the preceding Calendar Year, as the case may be, plus a
percentage increase equal to the percentage increase in the Consumer Price Index
for all Urban Consumers, as published by the U.S. Department of Labor, Bureau of
Statistics.

 

1.80         “MDACC Improvement” means any Collaboration Know-How that is a
modification of, or an improvement on, MDACC Know-How.

 

10

 

 

1.81         “MDACC Know-How” means Know-How: (a) owned or Controlled by MDACC
as of the Effective Date; (b) ownership or control of which is obtained during
the Term; or (c) conceived by MDACC’s employees, consultants, or Third Party
contractors, after the Effective Date, outside of the Collaboration and without
the use of any Enumeral Technology or Enumeral Materials, in each case, to the
extent such Know-How is necessary or reasonably useful in the Research,
Development, Manufacture or Commercialization of a Development Candidate or
Licensed Product, excluding MDACC Collaboration Know-How, and MDACC’s interest
in Joint Collaboration Know-How.

 

1.82         “MDACC Patent Rights” means any Patent Rights that contain one or
more claims that cover MDACC Know-How.

 

1.83         “MDACC Materials” means any Proprietary Materials that are
Controlled by MDACC and used by MDACC in the conduct of the Research Project.
For purposes of clarity, MDACC Materials will include all raw tissue samples
that are provided by MDACC to Enumeral for use in the conduct of Research
Activities in accordance with Protocol and the Research Plan.

 

1.84         “MDACC Profit Share” means, with respect to any Licensed Product,
*.

 

1.85          “MDACC Research Activities” means all Research Activities to be
conducted by MDACC in the Research Project as specified in the Work Plan.

 

1.86         “MDACC Technology” means MDACC Know-How, MDACC Patent Rights, MDACC
Collaboration Know-How, MDACC Collaboration Patent Rights, MDACC Collaboration
Patent Rights, MDACC’s interest in Joint Collaboration Know-How, MDACC’s
interest in Joint Collaboration Patent Rights, and MDACC Improvements.

 

1.87          “NDA” means a New Drug Application, as defined in the FDCA and
regulations promulgated thereunder, or any successor application or procedure
required to sell the Collaboration Antibody or any Licensed Product in the
United States.

 

1.88         “Net Income” has the meaning set forth on Schedule 1 attached
hereto.

 

1.89         “Novel Target” means any Target that the JSC determines has not
been described in the scientific literature as being a suitable drug target for
immunotherapy, prior to selection as a Collaboration Target.

 

1.90          “Out-Licensed Product” means any Licensed Product that is licensed
by a Lead Out-Licensing Party to a Third Party pursuant to an Out-Licensing
Transaction.

 

1.91         “Out-Licensing Plan” means, with respect to a given Development
Candidate, Advanced Development Candidate or Licensed Product, the written plan
to be prepared pursuant to Section 4.10 which will set forth the terms pursuant
to which a Lead Out-Licensing Party will have the right to negotiate and execute
a license agreement with respect to an Out-Licensing Transaction. Any such
Out-Licensing Plan will describe the anticipated Out-Licensing Proceeds, whether
in the form of license fees, milestone payments or royalties, to be included as
part of each such Out-Licensing Transaction.

 

11

 

  

1.92         “Out-Licensing Transaction” means any transaction by and between a
Lead Out-Licensing Party and any Third Party with respect to a Development
Candidate or Licensed Product pursuant to which the Third Party is granted
rights to Develop and Commercialize such Development Candidate or Licensed
Product.

 

1.93         “Patent Costs” means the costs and expenses incurred by a Party
(including reasonable attorneys’ fees) in preparing, filing, prosecuting or
maintaining any patents or patent applications for which that Party is
responsible in accordance with this Agreement.

 

1.94         “Patent Rights” means: (a) all national, regional and international
patent applications, including provisional patent applications; (b) all patent
applications claiming priority (directly or indirectly) from such patent
applications, including divisions, continuations, and continuations-in-part; (c)
any patents that have issued or that issue in the future from any of the
foregoing patent applications; and (d) any extensions or restorations, including
revalidations, reissues, re-examinations and extensions (including any
supplementary protection certificates and the like) of the foregoing patents or
patent applications.

 

1.95         “Person” means an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, incorporated
association, joint venture or similar entity or organization, including a
government or political subdivision, department or agency of a government.

 

1.96         “Phase 1 Clinical Trial” means a human clinical trial for the
Development Candidate or any Licensed Product in any country that would satisfy
the requirements of 21 CFR 312.21(a).

 

1.97         “Phase 2 Clinical Trial” means a human clinical trial conducted in
any country that would satisfy the requirements of 21 CFR 312.21(b) and is
intended to explore one or more doses, dose response, and duration of effect,
and to generate initial evidence of clinical activity and safety, for the
Development Candidate or any Licensed Product in the target patient population.

 

1.98         “Phase 3 Clinical Trial” means a clinical trial in an extended
human patient population designed to obtain data determining efficacy and safety
of the Development Candidate or any Licensed Product to support Regulatory
Approvals in the proposed therapeutic indication, as more fully defined in 21
C.F.R. §312.21(c), or its successor regulation, or the equivalent in any foreign
country.

 

1.99         “PMA” means a pre-market approval application filed with the FDA
pursuant to 21 C.F.R. Part 814.

 

1.100         “Proof on Concept Study” means a clinical trial appropriately
designed: (a) to demonstrate efficacy in a given disease indication through
relevant primary and secondary efficacy endpoints; and (b) to provide data to
support dose selection that would allow progression of the product into a Phase
2 or Phase 3 clinical trial.

 

12

 

  

1.101          “Proprietary Materials” means any tangible chemical, biological
or physical materials furnished by or on behalf of one Party to the other Party
in connection with this Agreement, whether or not specifically designated as
proprietary by the Transferring Party.

 

1.102         “Regulatory Authority” means any national, international,
regional, state or local regulatory agency, department, bureau, commission,
council or other governmental entity with authority over the distribution,
importation, exportation, manufacture, production, use, storage, transport,
clinical testing, pricing, sale or reimbursement of a Licensed Product in the
Territory, including the FDA and the EMA.

 

1.103         “Regulatory Approval” means, with respect to any country or region
in the Territory, any approval, product and establishment license, registration
or authorization of any Regulatory Authority required for the manufacture, use,
storage, importation, exportation, transport or distribution of any Licensed
Product for use in the Field in such country or region.

 

1.104         “Regulatory Filing” means: (a) an IND, BLA, CTA, MAA, PMA,
establishment license application, DMF, application for designation as an
“Orphan Licensed Product(s)” under the Orphan Drug Act, for “Fast Track” status
under Section 506 of the FDCA (21 U.S.C. § 356) or for a Special Protocol
Assessment under Section 505(b)(4)(B) and (C) of the FDCA (21 U.S.C. §
355(b)(4)(B)) and all other similar filings (including counterparts of any of
the foregoing in any country or region in the Territory); (b) all supplements
and amendments to any of the foregoing; and (c) all data and other information
contained in, and correspondence relating to, any of the foregoing.

 

1.105         “Research Activities” means, collectively, Enumeral Research
Activities and MDACC Research Activities.

 

1.106         “Research Project” means the Research Project to be conducted
during the Research Project Term pursuant to which each Party will conduct
Research Activities to identify potential Collaboration Antibodies and
Development Candidates.

 

1.107         “Research Project Term” means the period beginning on the
Effective Date and ending on the last day of the fifth Contract Year; provided,
that: (a) the Research Project Term may be extended for two additional periods
of one (1) year each by mutual consent of the Parties not less than ninety (90)
days’ prior to the expiration of the then-applicable period; and (b) if this
Agreement is terminated prior to the end of the Research Project Term, the
effective date of such early termination will become the last day of the
Research Project Term.

 

1.108         “Serious Adverse Event” means any untoward medical occurrence with
respect to a Development Candidate or Licensed Product that, at any dose,
results in death, is life-threatening, requires inpatient hospitalization or
prolongation of existing hospitalization, results in persistent or significant
disability/incapacity, or is a congenital anomaly/birth defect, as defined more
fully in 21 CFR § 312.32.

 

13

 

 

1.109         “Shared Costs” means out-of-pocket costs and internal costs
incurred by a Party (or for its account by an Affiliate or a Third Party) after
the Effective Date that are attributable to the conduct of Research Activities
set forth in the approved Research Project Budget and Development Activities set
forth in the approved Development Program Budget. For purposes of this
definition: (a) out-of-pocket costs means the actual amounts paid to a Third
Party for specific external Research Activities or Development Activities
specified in an approved Research Project Budget or approved Development Program
Budget, including, (i) all filing fees required for, and other costs associated
with, any Regulatory Filings made with respect to a Collaboration Antibody,
Development Candidate or Licensed Product in the Territory, (ii) fees paid to
clinical research organizations in respect of the conduct of Clinical Trials,
(iii) fees paid to Third Parties for Manufacture of Collaboration Antibodies or
Development Candidates, or for the Manufacture of raw materials or intermediates
used in Manufacture of Collaboration Antibodies or Development Candidates
pursuant to the Research Project or Development Program, (iv) the costs and
expenses incurred by a Party in connection with its acquisition of rights to any
Third Party Development Know-How as provided in Section 4.6, and (v) the legal
costs and expenses, and the fees and expenses of any Third Party consultant,
incurred in connection with the implementation of any Out-Licensing Plan,
including the negotiation and execution of agreements with respect to a
potential or actual Out-Licensing Transaction; and (b) reasonable internal costs
means the applicable FTE Cost for either Enumeral or MDACC FTEs, respectively,
utilized in the relevant period for the conduct of Research Activities or
Development Activities specified in an approved Work Plan or Development Plan.

 

1.110         “Significant Development Event” means any of the following
material Development events, a summary of which will be included in any
Development Report: (a) any material interaction or written correspondence
between a Party and any Regulatory Authority with respect to any Development
Candidate or Licensed Product during the period covered by the Development
Report; (b) any material event or result with respect to any Clinical Trial
involving any Development Candidate or Licensed Product during the period
covered by the Development Report; and (c) any material event that occurs under
a license agreement that is executed by a Party in connection with an
Out-Licensing Transaction.

 

1.111         “Territory” means all countries and territories in the world.

 

1.112         “Third Party” means a Person other than Enumeral or MDACC.

 

1.113         “Unanimous Decision” means: (a) a decision the effect of which
would reasonably be expected to increase a Party’s obligations under this
Agreement or compel a Party to incur additional costs or expenses that are not
specifically contemplated under the applicable Research Project Budget or
Development Plan Budget, including an Out-of-Budget Proposal; and (b) any
Development Program Key Decision.

 

1.114         “Waived Antibody” means any Collaboration Antibody, Development
Candidate or Licensed Product with respect to which a Party has exercised an
Opt-Out Right pursuant to Section 4.10 or that is otherwise deemed a Waived
Compound pursuant to Section 4.9.

 

1.115         “Work Plan” means the written plan to be prepared by the Parties
and approved by the JSC for each Collaboration Target and attached to this
Agreement as consecutively numbered addendums to Exhibit A (e.g., Exhibit A-1,
A-2, etc.), describing: (a) the Research Activities to be conducted by each
Party for each stage of the Research Project during each Contract Year during
the Term in conducting the Research Project pursuant to this Agreement; (b) a
timeline for such Research Activities; (c) the estimated costs to be accrued by
each such Party applicable to such Research Activities (the “Research Project
Budget”); and (d) the criteria to be used by the Parties to determine whether to
advance any Collaboration Antibody through each stage of the Research Project.

 

14

 

 

Additional Definitions. In addition, each of the following definitions will have
the respective meanings set forth in the section of this Agreement indicated
below:

 

Definition

  Section AAA   13.2.1 Agreement   Preamble Alliance Manager   2.1.1 Audited
Party   4.8.4 Auditing Party   4.8.4 Collaboration Antibody Notice   3.4
Combination Licensed Product   Schedule 1 Commercialization Report   5.8
Development Program Budget   1.29 Development Report   4.7

Development Stage Opt-Out Date

Development Stage Opt-Out Party

Development Stage Remaining Party

 

4.9.2

4.9.2

4.9.2

Disputed Matter   13.2.1 Distributor   Schedule 1 Effective Date   Preamble
Enumeral   Preamble Enumeral Indemnitees   12.1 ICD10   1.63 Indemnified Party  
12.3 Indemnifying Party   12.3 JSC   2.1.1 Losses   13.1 MDACC   Preamble MDACC
Indemnitees   12.1 Net Income Payments   6.1 Net Income Quarterly Report   6.2.1
Net Sales   Schedule 1 Out Licensing Notice   4.10 Out-of-Budget Proposal  
4.8.3 Party/Parties   Preamble PDF   13.7 PHI   11.2 Receiving Party   7.4
Recovery   9.3.1(h) Research Project Budget   1.115 Research Reports   3.1.3(b)
Research Stage Opt-Out Date   4.9.1

 



15

 

 

Definition

  Section Research Stage Opt-Out Party   4.9.1 Research Stage Remaining Party  
4.9.1 Seller   Schedule 1 Sole ADC Party   5.1 Term   10.1 Third Party
Development Know-How   4.6 Transferring Party   7.4

 

2.          ARTICLE 2 — GOVERNANCE

 

2.1          Joint Steering Committee

 

2.1.1        Creation and Structure. MDACC and Enumeral will create a Joint
Steering Committee (the “JSC”) to facilitate and oversee the Research and
Development and administrative activities to be carried out pursuant to this
Agreement. The responsibilities of the JSC will include those set forth in
Section 2.1.4. The JSC will consist of two (2) representatives from MDACC and
two (2) representatives from Enumeral, or such other number as the Parties may
agree. Initial members of the JSC will be designated by each Party by written
notice to the other Party within thirty (30) days after the Effective Date. Each
Party will be free to change its representatives, upon written notice to the
other Party, or to send a substitute representative to any JSC meeting; provided
however, that each Party will ensure that its representatives on the JSC are
appropriate in terms of expertise and seniority for the then current stage of
Research and Development of Licensed Product(s). One Enumeral JSC member and one
MDACC JSC member will be designated as co-chairs of the JSC. The role of the
co-chairs will be to convene and preside at all meetings of the JSC, and to
ensure the preparation of meeting minutes, but the co-chairs will have no
additional powers beyond those held by other JSC members.

 

2.1.2        Meetings.

 

(a)          Schedule; Agenda. The JSC will establish a schedule for regular
meetings, taking into account the planning needs of the Research Project, the
Development Program or the Commercialization of Licensed Products and the
responsibilities of the JSC. Special meetings of the JSC may be convened by the
co-chairs upon not less than thirty (30) days (or, if such meeting is proposed
to be conducted by teleconference, upon not less than ten (10) days) written
notice to the other members; provided, that: (i) notice of any special meeting
may be waived at any time, either before or after the special meeting; and (ii)
attendance of any member at a special meeting will constitute a valid waiver of
notice of such member. The JSC will meet at least once every Calendar Quarter.
Regular and special meetings of the JSC may be held in person or by
teleconference or videoconference; provided, that: (iii) the Parties will hold
at least two (2) meetings per Calendar Year in person; and (iv) meetings held in
person will alternate between the respective offices of the Parties or be held
at other locations as may be mutually agreeable to the JSC members.
Representatives, presenters or experts of each Party or of its Affiliates who
are not members of the JSC may attend JSC meetings as non-voting observers.

 

16

 

 

(b)          Decisions. At each JSC meeting: (i) the presence of at least two
(2) representatives from each Party will constitute a quorum; and (ii) the
representatives of a Party will have one (1) collective vote on all matters
before the JSC at such meeting. All decisions of the JSC will be made by
unanimous vote. Whenever any action by the JSC is called for hereunder during a
time period in which the JSC is not scheduled to meet, the co-chairs may call a
special meeting or circulate a written consent to the JSC in order to enable the
JSC to take appropriate action.

 

(c)          Minutes. The Alliance Manager acting as secretary at any JSC
meeting will have the responsibility for keeping minutes of the JSC meeting that
record in reasonable detail all decisions and all actions recommended or taken.
Drafts of the minutes will be prepared and circulated to the members of the JSC
by the responsible Alliance Manager within fifteen (15) Business Days after the
meeting. Each member of the JSC will have the opportunity to provide comments on
the draft minutes. Upon approval, final minutes of each meeting will be
circulated to the members of the JSC by the responsible Alliance Manager.

 

(d)          Expenses. MDACC and Enumeral each will bear all expenses of its
respective JSC representatives and Alliance Managers related to their
participation on the JSC and attendance at JSC meetings.

 

2.1.3         Responsibilities. The JSC will be responsible for overseeing the
conduct and progress of the Research Project, the Development Program and the
Commercialization of Licensed Products. Responsibilities of the JSC will include
the following:

 

(a)          reviewing and approving all Work Plans and Development Plans;

 

(b)          overseeing the conduct of the Research Project and the Development
Program;

 

(c)          reviewing and approving all Out-of-Budget Proposals submitted by
either Party;

 

(d)          designating the Targets to be included as Collaboration Targets in
the Research Project;

 

(e)          designating which Targets are Novel Targets for purposes of this
Agreement;

 

(f)          designating the Indications to be included as Collaboration
Indications in the Research Project;

 

(g)          approving any agreement to be executed by a Party and any Third
Party with respect to the conduct of Research Activities or Development
Activities, including any and all Third Party contract manufacturers or contract
research organizations to be used for the conduct of Clinical Trials;

 

(h)          approving any Out-Licensing Agreement to be executed by a Lead
Out-Licensing Party and any Third Party;

 

17

 

  

(i)          reviewing all data and updates with respect to the conduct of the
Research Project, including the Research Reports, the Development of each
Development Candidate and Licensed Product, including the Development Reports,
and the Commercialization of each Licensed Product by a Sole ADC Party,
including the Commercialization Reports;

 

(j)          reviewing and approving all Regulatory Filings to be filed with
respect to each Development Candidate and Licensed Product;

 

(k)          establishing any new committees or subcommittees under the JSC;

 

(l)          attempting to resolve all matters between the Parties that are in
dispute; and

 

(m)          making such other decisions as may be delegated to the JSC pursuant
to this Agreement or by mutual written agreement of the Parties during the Term;
provided, however, the JSC will have no authority to amend this Agreement.

 

2.1.4         Dispute Resolution. The JSC members will use reasonable efforts in
good faith to reach agreement on any and all matters. If, despite such
reasonable efforts, agreement on a particular matter cannot be reached by the
JSC within ten (10) Business Days after the JSC first meets to consider the
matter or a later date mutually agreed by the Parties (each such matter, a
“Disputed Matter”), the co-chairs will refer such Disputed Matter to the
Executive Officers of the Parties (or their respective designees) who will
promptly initiate discussions to resolve the Disputed Matter. If the Disputed
Matter is not resolved by the Executive Officers (or their respective designees)
within fifteen (15) Business Days from the date the Disputed Matter is first
referred to them, then: (a) if the Disputed Matter involves an MDACC Decision,
the Executive Officer of MDACC (or designee) will have the right to make the
final decision, but will only exercise such right in good faith after full
consideration of the positions of both Parties; and (b) if the Disputed Matter
involves an Enumeral Decision, the Executive Officer of Enumeral (or designee)
will have the right to make the final decision, but will only exercise such
right in good faith after full consideration of the positions of both Parties.
Any Disputed Matter, including Unanimous Decisions, that the Executive Officers
(or their respective designees) fail to resolve after a reasonable period of
good faith negotiations, including Unanimous Decisions, and whether or not a
Party has materially breached any of its obligations under this Agreement, or
any matter with respect to the payment of consideration pursuant to Article 6,
the Disputed Matter will be submitted to mediation and arbitration, if
necessary, pursuant to Article 13.

 

2.2          Alliance Managers

 

2.2.1        Appointment. Each Party will appoint a person to be responsible for
overseeing and coordinating the smooth functioning of the alliance (each, an
“Alliance Manager”).  The Alliance Managers will have the right to attend all
meetings of the JSC as non-voting participants and may bring to the attention of
the JSC any matters or issues either one believes should be discussed, and will
have such other responsibilities as the Parties may mutually agree in writing. 
Each Party may replace its Alliance Manager at any time by notice in writing to
the other Party’s Alliance Manager. The Alliance Managers will alternate
responsibility for: (i) consulting with each other to include topics each Party
wishes to discuss and preparing and circulating to each JSC member an agenda for
each JSC meeting not later than one (1) week before the meeting; and (ii) acting
as secretary of each JSC meeting and keeping minutes of such JSC meeting
pursuant to Section 2.1.3(c). The Alliance Managers will attend all meetings of
the JSC as non-voting participants.

 

18

 

  

2.2.2        Responsibilities. The Alliance Managers will be responsible for
creating and maintaining a collaborative work environment between the Parties. 
In addition, each Alliance Manager will:

 

(a)          identify and bring to the attention of the JSC any disputes arising
between the Parties related to this Agreement, including, any asserted
occurrence of a material breach of any obligation under this Agreement by a
Party;

 

(b)          be a point of contact and support both internally and to the other
Party; and

 

(c)          support alliance governance activities (including the giving of
proper notice of JSC meetings, the preparation, approval and circulation of
minutes, and ensuring that relevant action items resulting from such meetings
are appropriately carried out or otherwise addressed).

 

2.2.3        Appointment Not an Obligation; No Breach. The appointment of any
members of the JSC and the Alliance Managers is a right of each Party and not an
obligation. Each Party may determine not to appoint members to the JSC and not
to appoint an Alliance Manager. If a Party does not appoint members of the JSC
or an Alliance Manager, it will not be in breach of this Agreement, and the
other Party will have the votes and the decision-making power of the
non-appointing Party unless and until such members are appointed by the
non-appointing Party.

 

3.          ARTICLE 3 — RESEARCH PROJECT

 

3.1          Objectives. The objectives of the Research Project will be for the
Parties to conduct Research Activities in order to identify one or more
Collaboration Antibodies against Collaboration Targets that may be designated by
the JSC as Development Candidates.

 

3.1.1        Work Plan. As soon as practicable after the creation of the JSC,
the JSC will agree upon the initial Work Plan(s), which will describe the
Research Activities to be conducted with respect to the initial Collaboration
Targets, and will be listed on Exhibit A, which will be attached to, and
incorporated into, this Agreement. For each subsequent Collaboration Target
approved by the JSC during the Research Project Term, a Work Plan amendment will
be prepared by the Parties and submitted to the JSC for its review and approval.
The Parties will prepare and submit each Work Plan to the JSC no later than
sixty (60) days prior to the end of the then-current Contract Year. Any
amendment, modification or update to any Work Plan will be set forth in a
written document prepared by the Parties and reviewed by the JSC, will
specifically state that it is an amendment, modification or update to the Work
Plan, and will be attached to the minutes of the meeting of the JSC at which
such amendment, modification or update to be reviewed and approved.

 

19

 

  

3.1.2        Conduct of Research Project.

 

(a)          Diligence.

 

(i)          MDACC. MDACC will use Commercially Reasonable Efforts to: (A)
collect the MDACC Materials in accordance with the collection procedure as
mutually agreed upon by the Parties; (B) provide the MDACC Materials to Enumeral
in accordance with the Protocol listed on Exhibit B; and (C) conduct the MDACC
Research Activities set forth in the applicable Work Plan, and commit such
resources (including employees, consultants, contractors, facilities, equipment
and materials) as it deems necessary to conduct such MDACC Research Activities.

 

(ii)         Enumeral. Enumeral will use Commercially Reasonable Efforts during
the Term to conduct the Enumeral Research Activities set forth in the applicable
Work Plan, and will commit such resources (including employees, consultants,
contractors, facilities, equipment and materials) as it deems necessary to
conduct such Enumeral Research Activities.

 

(b)          Compliance. Each Party will perform its obligations to conduct
Research Activities under each Work Plan in compliance with all Applicable Laws.
With respect to each activity performed under a Work Plan that will or would
reasonably be expected to generate data to be submitted to a Regulatory
Authority in support of an IND, such activities will be identified in the Work
Plan or otherwise in writing and such Party will comply with the applicable
regulations and guidance of the FDA that constitute GLP or GMP (or, if and as
appropriate under the circumstances, International Conference on Harmonization
(“ICH”) guidance or other comparable regulation and guidance of any Regulatory
Authority in any country or region in the Territory).

 

3.1.3         Records.

 

(a)          Record Keeping. Each of MDACC and Enumeral will maintain complete
and accurate records of its activities in the Collaboration in competent
scientific manner, and in sufficient detail to reflect all work done and results
achieved, and in sufficient detail for preparing any patent applications that
may be needed.

 

(b)          Reports. Each of MDACC and Enumeral will keep the JSC regularly
informed of the progress of the Research Project. At least once each Calendar
Quarter during the Research Project Term and within thirty (30) days of the
termination or expiration of the Research Project Term, each Party will provide
reports to the JSC in reasonable detail regarding the status of its activities,
and results achieved, under the Research Project (“Research Reports”). In
addition, each Party will provide the JSC with any additional information with
respect to the Research Project in its Control as may be reasonably requested
from time to time by the JSC.

 

20

 

 

3.2           Designation of Collaboration Targets. As soon as practicable after
creation of the JSC, the JSC will designate initial Collaboration Targets, which
will be listed on Exhibit C, which will be attached to, and incorporated into,
this Agreement. From time to time, upon the written request of either Party, the
JSC will consider the possible addition of one (1) or more targets to the
Research Project based on a written proposal describing the rationale for any
proposed additional target. Upon approval by the JSC, the additional target will
become a Collaboration Target (and included in an amended Exhibit C), and the
Work Plan will be amended by the Parties to add appropriate Research Activities
associated with the additional target.

 

3.3           Designation of Collaboration Indications. As soon as practicable
after the creation of the JSC, the JSC will designate initial Collaboration
Indications, which will be listed on Exhibit D, which will be attached to, and
incorporated into, this Agreement. From time to time, upon the written request
of either Party, the JSC will consider the possible addition of one or more
Indications to the Research Project based on a written proposal describing the
rationale for any proposed additional Indication. Upon approval by the JSC, the
additional Indication will become a Collaboration Indication (and included in an
amended Exhibit D), and the Work Plan will be amended by the Parties to add
appropriate Research Activities associated with the additional Indication.

 

3.4           Designation of Collaboration Antibodies. During the Research
Project Term, Enumeral will provide the JSC with prompt written notice of its
identification of any Antibody that Enumeral reasonably determines should be
designated as a Collaboration Antibody. The notice will identify the Antibody,
and will summarize the results of the screening activities and assessments on
the Antibody (each, a “Collaboration Antibody Notice”). Promptly following the
receipt of a Collaboration Antibody Notice, the JSC will review the data and
information and determine whether to designate such Antibody as a Collaboration
Antibody. If the JSC provides written notice to the Parties designating an
Antibody as a Collaboration Antibody, the Antibody will be deemed a
Collaboration Antibody for purposes of this Agreement as of the date of receipt
of the Collaboration Antibody Notice. The Parties will prepare a Work Plan
amendment with regard to the Collaboration Antibody.

 

3.5           Designation of Development Candidates. Following completion of
Lead Optimization for a Collaboration Antibody, Enumeral will provide the JSC
with a written report summarizing the results of the screening activities and
assessments on the Collaboration Antibody (each, a “Development Candidate
Notice”). Promptly following the receipt of a Development Candidate Notice, the
JSC will meet and review the data and information and decide whether to
designate the Collaboration Antibody as a Development Candidate. If the JSC
provides written notice to the Parties designating a Collaboration Antibody as a
Development Candidate, the Collaboration Antibody will be deemed a Development
Candidate for purposes of this Agreement as of the date of receipt of the
Development Candidate Notice, and the Parties will prepare a Development Plan.

 

4.          ARTICLE 4 — DEVELOPMENT ACTIVITIES

 

4.1           Objectives of Development Program. The objectives of the
Development Program will be the Development of Development Candidates for use in
the Field in accordance with the Development Plans.

 

21

 

 

4.2           Preparation of Development Plans. Within thirty (30) days from the
date of designation by the JSC of each Development Candidate, the Parties will
prepare and submit to the JSC for its review a Development Plan applicable to
that Development Candidate. Any amendments, modifications or updates to each
Development Plan for each Development Candidate or Licensed Product will be
prepared by the Parties and submitted to the JSC for its review and comment in
accordance with Section 2.1.4, not less than thirty (30) days prior to the end
of each Calendar Year.

 

4.3           Conduct of Development.

 

4.3.1         Responsibilities. (a) Enumeral will have the sole right and
responsibility for the conduct of all Enumeral Development Activities, if any,
applicable to any Development Candidate; and (b) MDACC will have the sole right
and responsibility for the conduct of all MDACC Development Activities, if any,
applicable to any Development Candidate, in each such case to include (i)
preparing, filing and maintaining all Regulatory Filings for the Development
Candidate in the Territory, and (ii) reporting to Regulatory Authorities all
Adverse Events and Serious Adverse Events occurring in any Clinical Trial
conducted by such Party related to the Development Candidate, to the extent
required by Applicable Laws.

 

4.3.2         Third Party Contractors. Each Party will have the right to engage
Third Party contractors to perform its respective Development Activities,
subject to the execution by each such Third Party contractor of an agreement
containing provisions with respect to confidentiality and assignment of Know-How
that are consistent with, and comparable in scope to, Articles 7 and 8 of this
Agreement.

 

4.4           Diligence.

 

4.4.1           Enumeral. Enumeral will use Commercially Reasonable Efforts: (a)
to conduct the Enumeral Development Activities, if any, applicable to each
Development Candidate as set forth in the applicable Development Plan; and (b)
to negotiate and execute an Out-Licensing Transaction applicable to each
Development Candidate consistent with the terms set forth in the applicable
Out-Licensing Plan, if it is the Lead Out-Licensing Party.

 

4.4.2           MDACC. MDACC will use Commercially Reasonable Efforts: (a) to
conduct the MDACC Development Activities, if any, applicable to each Development
Candidate as set forth in the applicable Development Plan; and (b) to negotiate
and execute an Out-Licensing Transaction applicable to each Development
Candidate consistent with the terms set forth in the applicable Out-Licensing
Plan, if it is the Lead Out-Licensing Party.

 

4.5           Compliance. Enumeral and MDACC each will perform its respective
obligations under each Development Plan in a competent scientific manner and in
compliance with all Applicable Laws. With respect to each activity performed
under any Development Plan that will or reasonably would be expected to be
submitted to a Regulatory Authority in support of an IND, each Party will comply
with applicable GLPs, GMPs or GCPs.

 

22

 

 

4.6           Third Party Development Know-How. Either Party will have the right
to obtain Know-How or Patent Rights owned or controlled by a Third Party
necessary to Develop any Development Candidate pursuant to the Development
Program in accordance with any Development Plan (“Third Party Development
Know-How”); provided, that prior to obtaining any such Third Party Development
Know-How, such Party will submit an oral or written proposal to the JSC
describing the rationale for obtaining rights to such Third Party Development
Know-How, including from a scientific, regulatory or commercial standpoint, and
an estimate of the cost of obtaining such Third Party Development Know-How.
Subject to JSC approval of any such proposal, the costs and expenses reasonably
incurred by the Party in acquiring rights to the Third Party Development
Know-How will be Shared Costs for purposes of this Agreement.

 

4.7           Records and Reports. Enumeral and MDACC each will: (a) maintain
records of its Development Activities under the Development Program in competent
scientific manner and in sufficient detail for purposes making appropriate
patent filings, which will fully reflect all work performed and all results
achieved in the performance of the Development Program; and (b) keep the JSC
regularly informed of the progress of its efforts to Develop each Development
Candidate. Each Party will provide to the JSC at the end of each Calendar
Quarter during the Term a reasonably detailed report (each, a “Development
Report”) that summarizes: (x) all Development Activities conducted and results
obtained with respect to each Development Candidate; (y) any Significant
Development Events applicable to each Development Candidate; and (z) such other
information with respect to Development Candidate as may be reasonably requested
in writing from time to time by the JSC. Each Party will report to the JSC all
Adverse Events and Serious Adverse Events with respect to any Development
Candidate or Licensed Product, as the case may be, in the Territory, within
timeframes consistent with its reporting obligations under Applicable Laws, and
in any event no later than forty-eight (48) hours following receipt of
notification by a clinical site of a Serious Adverse Event. In each case, the
report will include the circumstances and nature of the Adverse Event or Serious
Adverse Event. Each Party will provide to the JSC at the end of each Calendar
Quarter during the Term a Development Report that summarizes all Development
Activities conducted and results obtained with respect to each Development
Candidate.

 

4.8           Responsibility for Shared Costs.

 

4.8.1           Shared Costs. Subject to the exercise by a Party of its Opt-Out
Rights with respect to a Collaboration Antibody or Development Candidate
pursuant to Section 4.9: (a) Enumeral will be responsible for funding the
Enumeral Cost-Sharing Percentage of all Shared Costs incurred with respect to
that Collaboration Antibody or Development Candidate; and (b) MDACC will be
responsible for funding the MDACC Cost-Sharing Percentage of all Shared Costs
incurred with respect to that Collaboration Antibody or Development Candidate.

 

23

 

 

4.8.2           Shared Cost Reports. As soon as practicable following the
Effective Date, each of Enumeral and MDACC will designate a finance
representative who will be primarily responsible for interacting with the other
Party’s finance representative regarding the calculation, reporting and
reconciliation of Shared Costs. Each Party may designate a new finance
representative at any time in such Party’s sole discretion, provided that notice
of the new finance representative is promptly provided to the other Party.
Within ten (10) days following the end of each Calendar Month commencing with
the first full Calendar Month following the Effective Date, each of the Enumeral
and MDACC finance representatives will submit to the other Party’s finance
representative a preliminary written report setting forth in reasonable detail
all Shared Costs incurred by each such Party over such Calendar Month applicable
to the conduct of the Research Activities or Development Activities with respect
to such Collaboration Antibody or Development Candidate. Such reports will be
revised, as necessary, in the following Calendar Month’s report. Each report
will set forth in reasonable detail the calculation of all such Shared Costs
incurred by such Party over such Calendar Month. Within five (5) days following
each Party’s receipt of the other Party’s written report for a Calendar Quarter,
the Enumeral and MDACC finance representatives will confer and agree upon the
calculation for that Calendar Quarter of the net amount owed by Enumeral to
MDACC or MDACC to Enumeral in order to ensure the appropriate sharing of such
Shared Costs in accordance with Section 4.8.1. The Shared Costs calculation for
the third Calendar Month of each Calendar Quarter may be revised and trued up in
the first Calendar Month of the following Calendar Quarter. The Enumeral and
MDACC finance representatives will communicate during each Calendar Quarter to
review the Shared Costs on a monthly basis to ensure the Calendar Quarter Shared
Costs calculation is as complete and accurate as possible. With respect to each
Calendar Quarter, the Party that is due for reimbursement of Shared Costs will
invoice the other Party. Such payments by one Party to reimburse the other
Party’s Shared Costs for the purposes of cost sharing under this Agreement will
be paid within sixty (60) days of receipt of the invoice. In the event that a
Party disputes in good faith the amount of the reported Shared Costs, that Party
will submit the disputed matter to the JSC for resolution. Subject to the
foregoing, any invoices which remain unpaid more than thirty (30) days beyond
the scheduled payment due date may be subjected to an interest charge equal to
one percent (1%) per month (twelve percent (12%) per annum) or, if less, the
maximum interest rate permitted by Applicable Laws, calculated from the
scheduled payment due date forward.

 

4.8.3           Out-of-Budget Proposal. Without limiting each Party’s
obligations under Section 4.8.2, if either Party reasonably expects to incur
Shared Costs applicable to a Collaboration Antibody or Development Candidate for
a given Calendar Year which, alone or together with other changes to the
Research Project Budget or Development Program Budget for such Calendar Year,
represents an increase of more than ten percent (10%) of the Research Project
Budget or Development Program Budget for such Calendar Year (each, an
“Out-of-Budget Proposal”) such Party will submit to the JSC a written report
setting forth in reasonable detail such Out of Budget Proposal. Notwithstanding
anything to the contrary in this Agreement, in no event will either Party be
obligated to incur any costs or expenses included as part of an Out-of-Budget
Proposal without the approval of the JSC.

 

24

 

 

4.8.4           Reports; Audit Rights. Each Party will keep and maintain for
five (5) years complete and accurate records of all Shared Costs incurred by it
in the Development of each Development Candidate in sufficient detail to allow
confirmation of same by any nationally-recognized independent certified public
accountant. Either Party (the “Auditing Party”) will have the right for five (5)
years after such Shared Costs are incurred, to appoint at its expense such
accountant reasonably acceptable to the other Party, which acceptance shall not
be unreasonably conditioned, withheld or delayed (the “Audited Party”), to audit
the relevant records of the Audited Party or its Affiliates to verify that the
amount of Shared Costs incurred have been correctly determined.  The Audited
Party or its Affiliates will each make its records available for audit by the
accountant during regular business hours at the place or places where the
records are customarily kept, on thirty (30) days written notice from the
Auditing Party. The accountant will carry out the audit with as little
disruption as possible to the business of the Audited Party. The Audited Party
will make available appropriate persons to answer relevant questions of the
accountant. This audit right will not be exercised by the Auditing Party more
than once in any Calendar Year and any twelve (12) month period may not be
audited more than once. If the accountant reasonably concludes that there was an
error in the determination of the amount of Shared Costs, the accountant will
give the Audited Party reasonable opportunity to confirm the error and if the
Audited Party is able to show to the reasonable satisfaction of the accountant
that no error occurred within thirty (30) days of the accountant’s completion of
the audit, the accountant will correct its determination. Subject to the above,
the accountant will only disclose the results (any sums either over/under paid)
of such audit to the Auditing Party, and no other details.  In the event that
there was an error in the amount of Shared Costs reported by the Audited Party:
(a) if the effect of the error resulted in an underpayment by the Auditing
Party, the Auditing Party will promptly pay the Audited Party the underpayment
amount; and (b) if the effect of the error resulted in an overpayment by the
Auditing Party, the Audited Party will promptly pay the Auditing Party the
overpayment amount. The Auditing Party will bear the full cost of the audit
unless the audit discloses an error by the Audited Party of at least five
percent (5%) of the aggregate amount of the Shared Costs in any Calendar Year
subject to that audit, in which case the Audited Party will reimburse the
Auditing Party for the costs and expenses of the accountant incurred by the
Auditing Party in connection with the audit.

 

4.9          Opt-Out Rights

 

4.9.1         Research Stage Opt-Out. With respect to a given Collaboration
Antibody, either Party (the “Research Stage Opt-Out Party”) will have the right,
in its sole discretion, to cease further funding of its Cost-Sharing Percentage
of the costs associated with that Collaboration Antibody, effective ninety (90)
days after providing the other Party (the “Research Stage Remaining Party”) with
written notice (the “Research Stage Opt-Out Date”). Such notice may be given at
any time on or after designation of the Antibody as a Collaboration Antibody. In
the event that a Party opts out pursuant to this Section 4.9.1, then the subject
Collaboration Antibody will become a Waived Antibody for purposes of this
Agreement. Exercising the right to opt out pursuant to this Section 4.9.1 does
not relieve the Research Stage Opt-Out Party of any incurred obligations
(financial or otherwise) with respect to Third Parties, including contractual
obligations entered into before the Research Stage Opt-Out Date for services to
be rendered after the Research Stage Opt-Out Date. The Research Stage Opt-Out
Party will receive from the Research Stage Remaining Party the Research Stage
Opt-Out Party’s Profit Share of Net Income, if any, received by the Research
Stage Remaining Party in connection with the Commercialization of such
Development Candidate.

 

4.9.2            Development Stage Opt-Out. With respect to a given
Collaboration Antibody, either Party (the “Development Stage Opt-Out Party”)
will have the right, in its sole discretion, to cease further funding of its
Cost-Sharing Percentage of the costs associated with that Collaboration
Antibody, effective ninety (90) days after providing the other Party (the
“Development Stage Remaining Party”) with written notice (the “Development Stage
Opt-Out Date”). Such notice may be given at any time on or after the date of
Development Candidate nomination. In the event that a Party opts out pursuant to
this Section 4.9.2, then the subject Collaboration Antibody will become a Waived
Antibody for purposes of this Agreement. Exercising the right to opt out
pursuant to this Section 4.9.2 does not relieve the Development Stage Opt-Out
Party of any incurred obligations (financial or otherwise) with respect to Third
Parties, including contractual obligations entered into before the Development
Stage Opt-Out Date for services to be rendered after the Development Stage
Opt-Out Date. The Development Stage Opt-Out Party will receive from the
Development Stage Remaining Party the Development Stage Opt-Out Party’s Profit
Share of Net Income, if any, received by the Development Stage Remaining Party
in connection with the Commercialization of such Development Candidate.

 

25

 

  

4.9.3           Ongoing Clinical Trials. Notwithstanding any right or provision
set forth in Section 4.9.2, in no event will the exercise of a Development Stage
Opt-Out right relieve the Development Stage Opt-Out Party of any existing
obligation with respect to any ongoing Clinical Trial.

 

4.10         Out-Licensing Plan. At any time after the designation of a
Development Candidate, either Party (for purposes herein, the “Lead
Out-Licensing Party”) will have the right, in its sole discretion, to seek to
negotiate an Out-Licensing Transaction with respect to any Development Candidate
by providing the other Party with written notice (the “Out-Licensing Notice”).
Unless the other Party provides a written response that it reasonably objects to
such Out-Licensing Transaction (in which event the matter will be submitted to
the JSC for resolution), during the period commencing on the date of such
Out-Licensing Notice and continuing for a period of up to ninety (90) days, the
Parties will confer and use Commercially Reasonable Efforts to agree in good
faith upon an Out-Licensing Plan applicable to that Development Candidate.
During the period commencing on the date of approval by the JSC of the
Out-Licensing Plan and continuing for a period of one hundred eighty (180) days,
the Lead Out-Licensing Party will have the right to negotiate an Out-Licensing
Transaction with respect to any Development Candidate on the terms set forth in
the Out-Licensing Plan; provided, that, under no circumstances will the
Out-Licensing Party have the right to consummate any Out-Licensing Transaction
without the approval of the JSC. Any dispute with respect to an Out-Licensing
Plan or otherwise in connection with this Section 4.10 will be resolved in
accordance with Section 2.1.4.

 

5.          ARTICLE 5 — ADVANCED DEVELOPMENT AND COMMERCIALIZATION

 

5.1           Objective. Each Party will make Commercially Reasonable Efforts,
including reasonable cooperation with each other, to achieve the objective of
Advanced Development and Commercialization of one or more Licensed Products, in
the Field, by one or more Third Parties, through one or more Out-Licensing
Transactions. With respect to a given Development Candidate, if the Parties are
unable to agree upon an Out-Licensing Plan, or if the Parties agree upon an
Out-Licensing Plan and the Out-Licensing Party fails to consummate an
Out-Licensing Transaction on the terms specified in the applicable Out-Licensing
Plan within the allotted time, either Party, as determined by the JSC (a “Sole
Advanced Development and Commercialization Party” or “Sole ADC Party”) will have
the right to conduct Advanced Development and Commercialization of the
Development Candidate pursuant to this Article 5; provided however, that: (a)
all reasonable costs and expenses of Advanced Development by the Sole ADC Party
will be Shared Costs, (b) both Parties will retain the right to Net Income
Payments in accordance with Article 6; and (c) the JSC will be responsible for
oversight and decision making during Advanced Development, in a manner
consistent with its role as defined in Article 2.

 

5.2           Advanced Development Plan. The Sole ADC Party will prepare and
provide to the JSC an Advanced Development Plan, which will set forth the
Development Activities to be conducted in order to achieve Marketing
Authorization for the Development Candidate. Each Advanced Development Plan will
be updated by the Sole ADC Party and reviewed by the JSC at such times as the
JSC may determine, and in any event, not less than once each Calendar Year.

26

 

 

5.3           Advanced Development Process. The Sole ADC Party will be
responsible for conducting all aspects of the Advanced Development of the
subject Advanced Development Candidate, including: (a) making all necessary
arrangements for manufacturing, packaging, and shipping adequate supplies of the
Advanced Development Candidate Drug Product to support all Clinical Trials
undertaken; (b) conducting or making arrangements for all activities related to
Clinical Trials; (c) making all Regulatory Filings for the Clinical Trials and
filing all Drug Approval Applications and otherwise seeking all Regulatory
Approvals for any such Advanced Development Candidate or Licensed Product within
the Territory, as well as all correspondence and communications with Regulatory
Authorities regarding such matters; and (d) reporting of all Adverse Events to
Regulatory Authorities if and to the extent required by Applicable Laws.

 

5.4           Advanced Development Expenses. Subject to the respective Opt-Out
Rights of the Parties, each Party will be responsible for funding its
Cost-Sharing Percentage of all Advanced Development Expenses incurred in
connection with the Advanced Development by the Sole ADC Party. Within
forty-five (45) days of the end of each Calendar Quarter on and after the date
on which Advanced Development Expenses are first incurred, the Sole ADC Party
will submit to the other Party a written report and an invoice setting forth in
reasonable detail all Advanced Development Expenses incurred by the Sole ADC
Party over the Calendar Quarter. Within twenty (20) days following the receipt
by the other Party of such written report and invoice, the other Party will pay
the Sole ADC Party its Cost-Sharing Percentage of such Advanced Development
Expenses, as reflected in the invoice. If the other Party disputes its
Cost-Sharing Percentage of any such Advanced Development Expenses, the other
Party first will pay the disputed amount, and then submit the disputed matter to
the JSC for resolution.

 

5.5           Advanced Development Diligence. The Sole ADC Party will use
Commercially Reasonable Efforts to complete Development of the Advanced
Development Candidate through receipt of Marketing Authorization, in accordance
with the Advanced Development Plan.

 

5.6           Compliance. The Sole ADC Party will perform its obligations under
each Commercialization Plan in a competent scientific manner and in compliance
with all Applicable Laws. With respect to each activity performed under an
Advanced Development Plan that will or would reasonably be expected to be
submitted to a Regulatory Authority in support of a Regulatory Filing or Drug
Approval Application, the Sole ADC Party will comply in all material respects
with applicable GLPs, GMPs or Good Clinical Practices (or, if and as appropriate
under the circumstances, ICH guidance or other comparable regulation and
guidance of any Regulatory Authority in any country or region in the Territory).

 

5.7           Cooperation. The other Party will reasonably cooperate with the
Sole ADC Party in the Advanced Development of any Advanced Development
Candidate, and subject to the terms of this Agreement and any confidentiality
obligations to Third Parties, will provide such data, information and materials
Controlled by the other Party as are reasonably necessary for the Sole ADC Party
to perform its obligations under the Advanced Development Plan. The other Party
will have no obligation to generate any new data, information or materials
unless specifically agreed by the Parties in the Advanced Development Plan.

27

 

 

5.8           Advanced Development Reports. The Sole ADC Party will keep the
other Party informed of the progress of its efforts to complete Advanced
Development of each Advanced Development Candidate through annual updates to the
JSC. The Sole ADC Party will provide the JSC with annual written updates to each
Advanced Development Plan, which will: (a) summarize the Sole ADC Party’s
efforts to complete Advanced Development of such Advanced Development Candidate;
(b) identify the Regulatory Filings and Drug Approval Applications with respect
to such Advanced Development Candidate that the Sole ADC Party has filed, sought
or obtained in the prior twelve (12) month period; and (c) summarize all
Clinical Data generated by the Sole ADC Party with respect to such Advanced
Development Candidate in the Territory (each, a “Advanced Development Report”).

 

5.9           Commercialization Plan. At least six (6) months prior to the
filing of the first application for Marketing Authorization by a Sole ADC Party
with respect to any Advanced Development Candidate, the Sole ADC Party will
prepare and provide to the JSC for its review a Commercialization Plan with
respect to such Advanced Development Candidate, which will set forth the
Commercialization activities to be conducted with respect to the Advanced
Development Candidate. Each Commercialization Plan will be updated by the Sole
ADC Party and reviewed by the JSC at times determined by the JSC, which must be
at least once per Calendar Year.

 

5.10         Commercialization Process. The Sole ADC Party will be responsible
for the conduct of all aspects of the Commercialization of each Advanced
Development Candidate, including: (a) making all necessary arrangements for
manufacturing, packaging, and shipping adequate supplies of the Advanced
Development Candidate or Licensed Product, in finished form, to support launch
of the Licensed Product as soon as practicable, following receipt of the first
Marketing Authorization; (b) conducting all pre-marketing, marketing, promotion,
sales, distribution, import and export activities (including securing
reimbursement, sales and marketing and conducting any post-marketing trials or
databases and post-marketing safety surveillance); (c) making all necessary
Regulatory Filings for the Licensed Product; (d) reporting all Adverse Events to
Regulatory Authorities if and to the extent required by Applicable Laws; and (e)
booking all sales of the Licensed Product in the Territory.

 

5.11         Commercialization Expenses. Subject to the respective Opt-Out
Rights of the Parties, each Party will be responsible for funding its
Cost-Sharing Percentage of all Commercialization Expenses incurred in connection
with the Commercialization by the Sole ADC Party of any Advanced Development
Candidate or Licensed Product. Within forty-five (45) days of the end of each
Calendar Quarter on and after the date on which Commercialization Expenses are
first incurred, the Sole ADC Party will submit to the other Party a written
report and an invoice setting forth in reasonable detail all Commercialization
Expenses incurred by the Sole ADC Party over such Calendar Quarter applicable to
the conduct of the Commercialization activities with respect to the Advanced
Development Candidate or Licensed Product. Within twenty (20) days following the
receipt by the other Party of such written report and invoice, the other Party
will pay the Sole ADC Party its Cost-Sharing Percentage of the Commercialization
Expenses, as reflected in the invoice. In the event that the other Party
disputes in good faith its Cost-Sharing Percentage of any such Commercialization
Expenses, as reflected in the invoice, the other Party first will pay the
disputed amount and, subject to the foregoing, will submit the disputed matter
to the JSC for resolution.

28

 

  

5.12         Commercialization Diligence. The Sole ADC Party will use
Commercially Reasonable Efforts during the Term to Commercialize the Development
Candidate or Licensed Product in accordance with the Commercialization Plan.

 

5.13         Compliance. The Sole ADC Party will perform its obligations under
each Commercialization Plan in good scientific manner and in compliance in all
material respects with all Applicable Laws. With respect to each activity
performed under a Commercialization Plan that will or would reasonably be
expected to be submitted to a Regulatory Authority in support of a Regulatory
Filing or Drug Approval Application, the Sole ADC Party will comply in all
material respects with applicable GLPs, GMPs or Good Clinical Practices (or, if
and as appropriate under the circumstances, ICH guidance or other comparable
regulation and guidance of any Regulatory Authority in any country or region in
the Territory).

 

5.14         Cooperation. The other Party will cooperate with the Sole ADC Party
in the Commercialization of any Development Candidate or Licensed Product, and
subject to the terms of this Agreement and any confidentiality obligations to
Third Parties, will provide such data, information and materials Controlled by
the other Party as are reasonably necessary for the Sole ADC Party to perform
its obligations under any Commercialization Plan. The other Party will have no
obligation to generate any new data, information or materials unless
specifically agreed to by the Parties in the Commercialization Plan.

 

5.15         Commercialization Reports. The Sole ADC Party will inform the other
Party concerning the progress of its efforts to Commercialize the Development
Candidate, or Licensed Product, through annual updates presented to the JSC.
Each annual update will: (a) summarize the Sole ADC Party’s efforts to
Commercialize such Development Candidate or Licensed Product; (b) identify any
Regulatory Filings or Drug Approval Applications with respect to the Development
Candidate or Licensed Product that the Sole ADC Party has filed, sought or
obtained in the prior twelve (12) month period; and (c) summarize all Clinical
Data generated by the Sole ADC Party with respect to the Development Candidate
or Licensed Product in the Territory (each, a “Commercialization Report”).

 

6.          ARTICLE 6 — CONSIDERATION

 

6.1           Net Income Payments. Subject to Section 4.9, the Lead
Out-Licensing Party or Sole ADC Party, as the case may be, will pay to the other
Party such other Party’s Profit Share of the Net Income attributable to the
Commercialization of each Licensed Product, including any Out-Licensed Product
(such payments, the “Net Income Payments”) in accordance with Section 6.2. The
obligation of the Lead Out-Licensing Party or Sole ADC Party to make Net Income
Payments will begin to accrue on the date of First Commercial Sale of the
Licensed Product or the receipt of any payments pursuant to any Out-Licensing
Plan, whichever is earlier, and will continue for so long as there are sales of
such Licensed Product or Out-Licensed Product, as applicable.

 



29

 

 

6.2          Quarterly Reports, Payments.

 

6.2.1           Reports. Within thirty (30) days after the end of each Calendar
Quarter following the date of First Commercial Sale of any Licensed Product by
the Sole ADC Party or the receipt of any payments by the Lead Out-Licensing
Party pursuant to any Out-Licensing Plan, whichever is earlier, such Lead
Out-Licensing Party or Sole ADC Party will submit to the JSC and the other
Party: (a) all Commercialization Expenses and License Fees (as defined in
Schedule 2 attached hereto) incurred by it with respect to the Licensed Product
over the Calendar Quarter; and (b) a written report (the “Net Income Quarterly
Report”) that sets forth, in reasonable detail: (i) for Licensed Products that
are not Out-Licensed Products, the Net Sales and Cost of Goods applicable to the
Licensed Product in the Territory over the Calendar Quarter; (ii) for all
Out-Licensed Products, the calculation of Net Income for the Licensed Product,
determined in accordance with Schedule 2 attached hereto; and (iii) the
calculation of: (A) the amount of Net Income Payments payable to the other Party
in accordance with the other Party’s Profit Share for the Licensed Product; or
(B) if Commercialization Expenses and License Fees incurred with respect to the
Licensed Product over the Calendar Quarter exceed the amount of Net Income for
such Licensed Product over such Calendar Quarter, the amount of the loss payable
in accordance with the other Party’s Profit Share for the Licensed Product.

 

6.2.2           Payments. The amount of the Net Income Payments payable by the
Lead Out-Licensing Party or Sole ADC Party to the other Party will be paid by
the Lead Out-Licensing Party or Sole ADC Party concurrently with the issuance of
each Net Income Quarterly Report. The amount of any loss payable to the Lead
Out-Licensing Party or Sole ADC Party will be paid by the other Party within
sixty (60) days after the issuance of each Net Income Quarterly Report.

 

6.2.3           Reports; Audit Rights. The Lead Out-Licensing Party or Sole ADC
Party will keep and maintain for five (5) years complete and accurate records of
all Commercialization Expenses, License Fees and Out-Licensing Costs and
Expenses incurred in connection with the Commercialization of any Licensed
Product in sufficient detail to allow confirmation of same by a
nationally-recognized independent certified public accountant. The other Party
will have the right for a period of five (5) years after such Commercialization
Expenses, License Fees and Out-Licensing Costs and Expenses are incurred to
appoint at its expense such accountant reasonably acceptable to the Lead
Out-Licensing Party or Sole ADC Party, which acceptance shall not be
unreasonably conditioned, withheld or delayed, to audit the relevant records of
the Lead Out-Licensing Party or Sole ADC Party or its Affiliates to verify that
the amount of Commercialization Expenses, License Fees and Out-Licensing Costs
and Expenses incurred have been correctly determined. The Lead Out-Licensing
Party or Sole ADC Party or its Affiliates will each make its records available
for audit by the accountant during regular business hours at such place or
places where such records are customarily kept, upon thirty (30) days written
notice from the other Party. The Lead Out-Licensing Party or Sole ADC Party or
its Affiliates will make available appropriate persons to answer relevant
questions of the accountant. The audit right will not be exercised by the other
Party more than once in any Calendar Year, and any twelve (12) month period may
not be audited more than once. If the accountant reasonably concludes that there
was an error in the determination of the amount of Commercialization Expenses,
License Fees and Out-Licensing Costs and Expenses, the accountant will give the
Lead Out-Licensing Party or Sole ADC Party, as applicable, reasonable
opportunity to confirm the error and if the Lead Out-Licensing Party or Sole ADC
Party, as applicable, is able to show to the reasonable satisfaction of the
accountant that no error occurred within thirty (30) days of the accountant’s
completion of the audit, the accountant will correct its determination. Subject
to the above, the accountant will only disclose the results (any sums either
over/under paid) of such audit to the other Party, and no other details. In the
event there was an error in the amount of such Commercialization Expenses,
License Fees and Out-Licensing Costs and Expenses reported by the Lead
Out-Licensing Party or Sole ADC Party hereunder: (a) if the effect of the error
resulted in an underpayment, the Lead Out-Licensing Party or Sole ADC Party will
promptly, on receipt of an invoice, make payment to the other Party of the
underpayment amount; and (b) if the effect of the error resulted in an
overpayment, the other Party will promptly make payment to the Lead
Out-Licensing Party or Sole ADC Party of the overpayment amount, upon receipt of
an invoice. The other Party will bear the full cost of such audit unless such
audit discloses an error by the Lead Out-Licensing Party or Sole ADC Party of at
least five percent (5%) of the aggregate amount of the Commercialization
Expenses, License Fees and Out-Licensing Costs and Expenses in any Calendar Year
subject to such audit, in which case the Lead Out-Licensing Party or Sole ADC
Party will reimburse the other Party for all costs incurred by the other Party
in connection with the audit.

30

 

  

6.3          Overdue Payments. All payments not made by a Party to the other
Party when due under this Agreement, will bear interest at a rate of one percent
(1%) per month (twelve percent (12%) per annum) or, if less, the maximum
interest rate permitted by Applicable Laws, from the due date until paid in
full. Any overdue payment, when made, will be accompanied by, and credited first
to, all interest so accrued.

 

6.4          Payments; Withholding Tax.

 

6.4.1           Payments in U.S. Dollars. All payments made by the Lead
Out-Licensing Party or Sole ADC Party under this Article 6 will be made by wire
transfer from a banking institution in the United States in U.S. Dollars, in
accordance with instructions given in writing from time to time by the other
Party.

 

6.4.2           Withholding Taxes. If, and solely to the extent that, Applicable
Laws require withholding of income or other taxes imposed upon any payments made
by the Lead Out-Licensing Party or Sole ADC Party to the other Party under this
Agreement, the Lead Out-Licensing Party or Sole ADC Party will: (a) make such
withholding payments as may be required; (b) subtract such withholding payments
from such payments; (c) submit appropriate proof of payment of the withholding
taxes to the other Party within a reasonable period of time; and (d) promptly
provide the other Party with all official receipts with respect thereto. The
Lead Out-Licensing Party or Sole ADC Party will render the other Party
reasonable assistance in order to allow the other Party to obtain the benefit of
any present or future treaty against double taxation which may apply to such
payments.

 

6.4.3           Foreign Currency Exchange. If, in any Calendar Quarter, Net
Sales are made in any currency other than United States Dollars, such Net Sales
will be converted into United States Dollars as follows:

 

(A/B), where

 

A = foreign “Net Sales” (as defined above) in such Calendar Quarter expressed in
such foreign currency; and

 

31

 

  

B = the applicable foreign exchange conversion rate, expressed in local currency
of the foreign country per United States Dollar (using, as the applicable
foreign exchange rate, the average of the daily closing rates published in the
eastern edition of The Wall Street Journal under the heading “Money Rates,” or
any other mutually agreed upon source, for such Calendar Quarter).

 

7.          ARTICLE 7 – CONFIDENTIAL INFORMATION; PUBLICITY

 

7.1          Confidentiality

 

7.1.1          Obligations. MDACC and Enumeral each recognizes that the other
Party’s Confidential Information and Proprietary Materials constitute highly
valuable assets of such other Party. MDACC and Enumeral each agrees that,
subject to Section 7.1.2, during the Term and for an additional five (5) years
after termination or expiration of this Agreement: (a) it will not disclose, and
will cause its Affiliates not to disclose, any Confidential Information or
Proprietary Materials of the other Party; and (b) it will not use, and will
cause its Affiliates not to use, any Confidential Information or Proprietary
Materials of the other Party, except as expressly permitted in this Agreement.

 

7.1.2          Limited Disclosure. MDACC and Enumeral each agrees that
disclosure of its Confidential Information or any transfer of its Proprietary
Materials may be made by the other Party to any Affiliate, employee, consultant,
contractor, subcontractor, agents or other Third Parties to enable such other
Party to exercise its rights or to carry out its responsibilities under this
Agreement; provided, that any such disclosure or transfer will be made only to
Persons who are bound by obligations no less stringent than those described in
the provisions herein. In addition, MDACC and Enumeral each agrees that the
other Party may disclose its Confidential Information: (a) on a need-to-know
basis to such other Party’s professional, legal and financial advisors; (b) as
reasonably necessary in connection with an actual or potential (i) permitted
license or sublicense of such other Party’s rights hereunder, (ii) debt or
equity financing of such other Party, or (iii) merger, acquisition,
consolidation, share exchange or other similar transaction involving such Party
and any Third Party; (c) to any Third Party that is or may be engaged by a Party
to perform services in connection with the Research Project or the Development
Program or the Commercialization of Licensed Products as necessary to enable
such Third Party to perform such services; and (d) for any other purpose with
the other Party’s written consent, which consent will not be unreasonably
withheld, conditioned or delayed; provided, that, any such disclosure or
transfer in (a) – (d) will only be made to Persons who are bound by written
obligations no less restrictive than those described in Section 7.1.3. Each
Party further agrees that the other Party may disclose such Party’s Confidential
Information or provide such Party’s Proprietary Materials: (A) as reasonably
necessary to file, prosecute or maintain Patent Rights, or to file, prosecute or
defend litigation related to Patent Rights, in accordance with this Agreement,
provided, that in the case of any disclosure under this clause (A), to the
extent reasonably possible, the disclosing party will provide the other Party
with reasonable advance notice of and an opportunity to comment on any such
required disclosure; or (B) as required by Applicable Laws; provided, that in
the case of any disclosure under this clause (B), the disclosing party will (1)
if practicable, provide the other Party with reasonable advance notice of and an
opportunity to comment on any such required disclosure, and (2) if requested by
the other Party, cooperate in all reasonable respects with the other Party’s
efforts to obtain confidential treatment or a protective order with respect to
any such disclosure, at the other Party’s expense.

32

 

  

7.1.3           Employees and Consultants. MDACC and Enumeral each hereby
represents that all of its respective employees, consultants and Third Party
contractors, and all of the employees and consultants of its Affiliates, who
have access to Confidential Information or Proprietary Materials of the other
Party, prior to having such access, are or will be bound by obligations to
maintain such Confidential Information or Proprietary Materials in confidence
and not to use such Confidential Information, except as expressly permitted in
this Agreement. Each Party agrees to use, and to cause its Affiliates to use,
Commercially Reasonable Efforts to enforce such obligations and to prohibit its
employees and consultants from using such information except as expressly
permitted hereunder. In any and all events, each Party will be liable to the
other Party for any disclosure or misuse by such receiving Party’s employees,
consultants, Affiliates and Third Party contractors of Confidential Information
or Proprietary Materials of the other Party.

 

7.2           Publicity. Upon the execution of this Agreement, the Parties will
issue a joint press release with respect to this Agreement in substantially the
form attached hereto as Schedule 2, and each Party may make subsequent public
disclosure of the contents of such press release without further approval of the
other Party. Subject to the foregoing, except as required by Applicable Laws,
neither Party will issue a press or news release or make any similar public
announcement related to the Collaboration, or the Commercialization of Licensed
Products, or the terms and conditions of this Agreement without the prior
written consent of the other Party. Publication in scientific journals,
presentation at scientific conferences and meetings are intended to be covered
by Section 7.3 and are not subject to this Section 7.2. A copy of this Agreement
may be filed by Enumeral with the U.S. Securities and Exchange Commission, or
comparable administrative/regulatory body in other jurisdictions. In connection
with any such filing, Enumeral will endeavor to obtain confidential treatment of
economic, trade secret and other proprietary or confidential information.
Enumeral and MDACC are each hereby expressly permitted to publicly announce the
occurrence of any event with respect to the Collaboration or this Agreement that
Enumeral or MDACC, respectively, reasonably believes is material to such Party.

 

7.3           Publications and Presentations. The JSC will establish rules and
procedures for scientific and medical publications and presentations containing
results, data or other information obtained in the Collaboration. Such rules and
procedures will include requirements for reasonable advance notice and
expeditious review of proposed publications and presentations. Notwithstanding
the foregoing: (a) except for disclosures permitted pursuant to Section 7.2,
either Party proposing to make a publication will deliver to the other Party a
copy of the proposed written publication or an outline of an oral disclosure at
least thirty (30) days prior to submission for publication or presentation; (b)
the reviewing Party will have the right to require a delay of up to sixty (60)
days in publication or presentation in order to enable preparation and filing of
patent applications protecting intellectual property rights in such information;
and (c) each Party will have the right to prohibit disclosure of any of its
Confidential Information in any such proposed publication or presentation. In
any permitted publication or presentation by a Party, the other Party’s
contribution will be duly recognized, and authorship will be determined in
accordance with customary standards.

 

33

 

 

7.4           Use of Proprietary Materials. From time to time during the Term,
either Party (the “Transferring Party”) may supply the other Party (the
“Receiving Party”) with Proprietary Materials of the Transferring Party for use
in the Research Project or any Development Program. In connection therewith,
each Receiving Party hereby agrees that: (a) upon the written request of the
Transferring Party, the Receiving Party will enter into a material transfer
agreement reasonably requested by the Transferring Party prior to supplying any
such Proprietary Materials; (b) even in the absence of a material transfer
agreement, the Receiving Party will not use the Proprietary Materials for any
purpose other than exercising its rights or performing its obligations
hereunder; (c) it will use such Proprietary Materials only in compliance with
all Applicable Laws; (d) it will not transfer any such Proprietary Materials to
any Third Party without the prior written consent of the Transferring Party,
except for the transfer of Development Candidates and Licensed Products for use
in Clinical Trials; (e) it will not acquire any rights of ownership, or title in
or to such Proprietary Materials as a result of such supply by the Transferring
Party; and (f) upon the expiration or termination of this Agreement, if
requested by the Transferring Party, it will destroy or return any such
Proprietary Materials that are not the subject of the grant of a continuing
license hereunder.

 

8.          ARTICLE 8 — GRANT OF LICENSES; EXCLUSIVITY

 

8.1          Grant of Licenses to Enumeral

 

8.1.1            Grant. Subject to the terms and conditions of this Agreement,
MDACC hereby grants the following licenses to Enumeral: (a) a co-exclusive,
worldwide license under the MDACC Technology, with the right to grant
sublicenses solely as provided in Section 8.1.2, solely for the purpose of
conducting Research Activities and Development Activities with respect to
Collaboration Antibodies, Development Candidates or Licensed Products, for use
in the Field; and (b) to the extent Enumeral is a Sole ADC Party, an exclusive
license under the MDACC Technology, with the right to grant sublicenses, solely
for the purpose of Developing and Commercializing the applicable Development
Candidate or Licensed Product. Notwithstanding the foregoing, with respect to
MDACC Know-How (and any MDACC Patent Rights thereto), any such license grant
will only apply to the extent that: (i) MDACC has the right to license such
MDACC Know-How and such MDACC Know-How is not otherwise encumbered; (ii) such
MDACC Know-How is necessary, as determined by both Parties after reasonable good
faith review, for the purpose of Developing and Commercializing the applicable
Development Candidate or Licensed Product; and (iii) any such license will be
subject to the review and approval of MDACC at the time that such license is
determined to be necessary under Clause (ii) in this Section 8.1.1.

 

8.1.2           Right to Sublicense. Enumeral will have the right to grant
sublicenses under the license granted to it under Section 8.1.1 to any Third
Party: (a) engaged by Enumeral to conduct research, Development or
Commercialization activities, including contract research organizations,
regulatory affairs consultants and promotion consultants, upon written notice to
MDACC, and subject to the execution by each such Third Party of an agreement
containing provisions with respect to confidentiality and assignment of Know-How
that are consistent with, and comparable in scope to, Articles 7 and 8; or (b)
engaged by Enumeral with respect to the Development or Commercialization of any
Development Candidate or Licensed Products, as part of any Out-Licensing
Transaction. Enumeral will provide MDACC with a copy of any such sublicense
agreement executed by Enumeral pursuant to this Section 8.1.2 within thirty (30)
days after execution.

 

34

 

  

8.2          Grant of Licenses to MDACC

 

8.2.1           Grant. Subject to the other terms of this Agreement, Enumeral
hereby grants to MDACC: (a) a co-exclusive, worldwide license under the Enumeral
Technology, with the right to grant sublicenses solely as provided in Section
8.1.2, solely for the purpose of conducting Research Activities and Development
Activities with respect to Collaboration Antibodies, Development Candidates or
Licensed Products, for use in the Field; and (b) to the extent MDACC is a Sole
ADC Party, an exclusive license under the Enumeral Technology, with the right to
grant sublicenses, solely for the purpose of Developing and Commercializing the
applicable Development Candidate or Licensed Product. Notwithstanding the
foregoing, with respect to Enumeral Know-How (and any Enumeral Patent Rights
thereto), any such license grant will only apply to the extent that: (i)
Enumeral has the right to license such Enumeral Know-How and such Enumeral
Know-How is not otherwise encumbered; (ii) such Enumeral Know-How is necessary,
as determined by both Parties after reasonable good faith review, for the
purpose of Developing and Commercializing the applicable Development Candidate
or Licensed Product; and (iii) any such license will be subject to the review
and approval of Enumeral at the time that such license is determined to be
necessary under Clause (ii) in this Section 8.2.1.

 

8.2.2           Right to Sublicense. MDACC will have the right to grant
sublicenses under the license granted to it under Section 8.2.1 to any Third
Party: (a) engaged by MDACC to conduct research, Development or
Commercialization activities, including contract research organizations,
regulatory affairs consultants and promotion consultants, upon written notice to
Enumeral, and subject to the execution by each such Third Party of an agreement
containing provisions with respect to confidentiality and assignment of Know-How
that are consistent with, and comparable in scope to, Articles 7 and 8; or (b)
engaged by MDACC with respect to the Development or Commercialization of any
Development Candidate or Licensed Products, as part of any Out-Licensing
Transaction. MDACC will provide Enumeral with a copy of any such sublicense
agreement executed by MDACC pursuant to this Section 8.2.2 within thirty (30)
days after execution.

 

8.3           No Other Rights. Enumeral will have no rights to use or otherwise
exploit MDACC Technology or MDACC Materials, and MDACC will have no rights to
use or otherwise exploit Enumeral Technology or Enumeral Materials, in each
case, except as expressly set forth in this Agreement.

 



35

 

 

8.4          Exclusivity



 

8.4.1           Enumeral. During the Exclusivity Period, Enumeral will not
conduct any activity, on its own or under sponsorship of any Third Party, or
grant any license or other right to any Third Party to utilize any Technology or
Patent Rights Controlled by Enumeral or provide any Enumeral Materials to any
Third Party, that involves the generation, research, development, manufacture,
registration or commercialization of any therapeutic product, prophylactic
product or diagnostic product directed to any Collaboration Target, except
pursuant to this Agreement, in connection with the conduct of the Collaboration.

 

8.4.2           MDACC. During the Exclusivity Period, MDACC will not conduct any
activity, on its own or under sponsorship of any Third Party, or grant any
license or other right to any Third Party to utilize any Technology or Patent
Rights Controlled by MDACC or provide any MDACC Materials to any Third Party,
that involves the generation, research, development, manufacture, registration
or commercialization of any therapeutic product, prophylactic product or
diagnostic product directed to any Collaboration Target, except pursuant to this
Agreement, in connection with the conduct of the Collaboration.

 

8.4.3           Novel Targets. Notwithstanding the provision of Section 8.4.2,
in the event that any Collaboration Target that is included as part of the
Collaboration is a Novel Target and Enumeral fails within eighteen (18) months
of the date of designation by the JSC of the Novel Target as a Collaboration
Target to identify as part of the Collaboration a Collaboration Antibody that
meets criteria specified by the JSC at the time that the Novel Target is
designated as a Collaboration Target, the exclusivity provision in this Section
8.4.2 will not apply to MDACC with respect to that Novel Target.

 

9.          ARTICLE 9 – PATENTS

 

9.1          Ownership

 

9.1.1           MDACC Technology. MDACC will have exclusive ownership of all
right, title and interest in and to all MDACC Technology.

 

9.1.2           Enumeral Technology. Enumeral will be sole owner of all right,
title and interest in and to all Enumeral Technology.

 

9.1.3           Joint Collaboration Technology. Enumeral and MDACC will jointly
own all Joint Collaboration Know-How and Joint Collaboration Patent Rights.
Notwithstanding anything to the contrary contained in this Agreement or under
Applicable Laws, subject to the licenses granted by each Party to the other
Party pursuant to this Agreement, and except to the extent set forth in Article
8, the Parties hereby agree that: (a) during the Term of this Agreement, neither
Party will have the right to license or sublicense to Affiliates or Third
Parties all or any portion of its interest in Joint Collaboration Know-How or
Joint Collaboration Patent Rights for any purpose within the Field, without the
prior written consent of the other Party; and (b) upon termination or expiration
of this Agreement, either Party may license to any Third Party all or any
portion of its interest in Joint Collaboration Know-How or Joint Collaboration
Patent Rights for any purpose, without consent of the other Party, without
restriction, and without the obligation to provide compensation or an accounting
to the other Party.

 



36

 

 

9.2           Prosecution and Maintenance.



 

9.2.1           Enumeral Prosecution. Enumeral will have the sole right, at
Enumeral’s discretion, to file, prosecute and maintain all Enumeral
Collaboration Patent Rights, at Enumeral’s sole expense. MDACC will reasonably
cooperate with and provide reasonable assistance to Enumeral in Enumeral’s
preparation, filing, prosecution and maintenance of such Patent Rights,
including gaining United States patent term extensions, supplementary protection
certificates and any other extensions that are now or become available in the
future wherever applicable to such Patent Rights. If Enumeral decides to cease
prosecution or to allow to lapse any of the Enumeral Collaboration Patent
Rights, Enumeral will inform MDACC of such decision promptly, and the JSC will
determine next steps, if any, regarding such Enumeral Collaboration Patent
Rights.

 

9.2.2           MDACC Prosecution. MDACC will have the sole right, at MDACC’s
discretion, to file, prosecute and maintain all MDACC Collaboration Patent
Rights. Enumeral will reasonably cooperate with and provide reasonable
assistance to MDACC in MDACC’s preparation, filing, prosecution and maintenance
of such Patent Rights, including gaining United States patent term extensions,
supplementary protection certificates and any other extensions that are now or
become available in the future wherever applicable to such Patent Rights. If
MDACC decides to cease prosecution or to allow to lapse any of the MDACC
Collaboration Patent Rights, MDACC will inform Enumeral of such decision
promptly, and the JSC will determine next steps, if any, regarding such MDACC
Collaboration Patent Rights.

 

9.2.3           Joint Collaboration Patent Rights. Promptly after the
determination that any Collaboration Know-How is Joint Collaboration Know-How,
Enumeral will have the right, but not the obligation, to undertake the
prosecution of Joint Collaboration Patent Rights. MDACC will reasonably
cooperate with and assist Enumeral in all reasonable respects, in connection
with Enumeral’s preparation, filing, prosecution and maintenance of Joint
Collaboration Patent Rights. All Patent Costs incurred in connection with the
preparation, filing, prosecution and maintenance of Joint Collaboration Patent
Rights will be shared equally by the Parties as Shared Costs. If a Party opts
out of equally sharing such Patent Costs with respect to a given patent or
pending application in a given jurisdiction, then: (a) the other Party will have
the right (without payment) to require the non-sharing Party to assign its
rights in the patent or pending application in question to the other Party; and
(b) the other Party will assume responsibility for prosecution and maintenance
of such patent or pending application, at its own cost. If Enumeral decides to
cease prosecution or to allow to lapse any of the Joint Collaboration Patent
Rights in any country, Enumeral will inform MDACC of such decision promptly and,
in any event, so as to provide MDACC a reasonable amount of time to establish or
preserve such Joint Collaboration Patent Rights in such jurisdiction. MDACC will
have the right, but not the obligation, to continue prosecution or maintenance
of such Joint Collaboration Patent Rights in such jurisdiction, at MDACC’s sole
expense. Upon such transfer of responsibility for prosecution or maintenance any
of the Joint Collaboration Patent Rights, Enumeral will promptly deliver to
MDACC copies of all files related to the Joint Collaboration Patent Rights with
respect to which responsibility has been transferred, and will take all actions
and execute all documents reasonably necessary for MDACC to assume such
prosecution, maintenance and defense.

 

37

 

 

9.2.4           Information and Cooperation. The Party responsible for
prosecuting and maintaining any Patent Rights in accordance with Section 9.2.1,
9.2.2 or 9.2.3 (a “Prosecuting Party”) will promptly provide the other Party (or
its patent counsel, if so requested) with copies of all patent applications to
be filed hereunder and other material submissions and correspondence with the
applicable patent offices, in sufficient time to allow for review and comment by
the other Party. Any advice and suggestions of the other Party (directly or
through patent counsel) will be considered in good faith by the Filing Party.

 

9.2.5           Patent Term Extension. The Parties will reasonably cooperate
with each other in obtaining patent term extensions or supplemental protection
certificates (or their equivalents) in any country in the Territory where
applicable to Patent Rights covering a Licensed Product. Such cooperation will
include timely actions to ensure compliance with applicable filing deadlines. In
the event that elections with respect to obtaining such patent term extension
are to be made, Enumeral will have the right to make the election with respect
to Enumeral Collaboration Patent Rights.

 

9.3          Enforcement and Defense.

 

9.3.1        Third Party Infringement.

 

(a)          Notice. Each Party will promptly report in writing to the other
Party any known or suspected infringement of any MDACC Collaboration Patent
Rights, Joint Collaboration Patent Rights, or Enumeral Collaboration Patent
Rights of which it becomes aware, including the submission of an abbreviated MAA
under the Hatch-Waxman Act. The notifying Party will provide the other Party
with all available evidence of such infringement or suspected infringement.

 

(b)          Enumeral Initial Right to Enforce. Enumeral will have the first
right, but not the obligation, to enforce Enumeral Collaboration Patent Rights
with respect to acts of a Third Party in the Field that compete with, or are
reasonably expected to compete with, or otherwise to materially affect the
market for, a Licensed Product (“Competitive Infringement”), by taking
reasonable steps, which may include institution of legal proceedings or
settlement. Enumeral will keep MDACC informed concerning such action, and
Enumeral will consider in good faith any advice or suggestions from MDACC
concerning such action.

 

(c)          Step-In-Right. If Enumeral does not initiate legal action or take
other appropriate action under Section 9.3.1(b), then MDACC will have the right,
but not the obligation, to bring, at its own expense, reasonable and appropriate
action against any Person engaged in known or suspected Competitive Infringement
of the Enumeral Collaboration Patent Rights; provided however, MDACC will not
initiate legal action without first conferring with Enumeral and considering in
good faith Enumeral’s reasons for not bringing any such action.

 

(d)          MDACC Initial Right to Enforce. MDACC will have the first right,
but not the obligation, to enforce MDACC Collaboration Patent Rights with
respect to acts or conduct of a Third Party in the Field that compete with, or
are reasonably expected to compete with, or otherwise to materially affect the
market for, a Licensed Product, by taking reasonable steps, which may include
institution of legal proceedings or settlement. MDACC will keep Enumeral
informed concerning such action, and MDACC will consider in good faith any
advice or suggestions from Enumeral concerning such action.

 

38

 

 

(e)          Step-In-Right. If MDACC does not initiate legal action or take
other appropriate action under Section 9.3.1(d), then Enumeral will have the
right, but not the obligation, to bring, at its own expense, reasonable and
appropriate action against any Person engaged in known or suspected Competitive
Infringement of the MDACC Collaboration Patent Rights; provided however,
Enumeral will not initiate legal action without first conferring with MDACC and
considering in good faith MDACC’s reasons for not bringing any such action.

 

(f)          Joint Collaboration Patent Rights. In the event of an Infringement
of a Joint Program Patent Right, then the Parties will enter into good faith
discussions to agree on an appropriate course of action, including apportioning
costs and responsibilities of the Parties.

 

(g)          Cooperation. In any action against an infringer or suspected
infringer instituted under this Section 9.3.1, the Parties will cooperate with
and assist each other in all reasonable respects. Upon the reasonable request of
the Party instituting the action, the other Party will join such action and will
be represented using counsel of its own choice, at the requesting Party’s
expense.

 

(h)          Allocation of Recovery. Except as otherwise agreed to by the
Parties as part of a cost-sharing arrangement, any settlements, damages or other
monetary awards recovered pursuant to a suit, proceeding, or action brought
pursuant to Section 9.3.1 with respect to any Licensed Product will be allocated
first to the costs and expenses of the Party controlling such action, to the
extent not previously allocated between the Parties as Shared Costs or
Commercialization Expenses, and second, to the costs and expenses (if any) of
the other Party (to the extent not previously allocated between the Parties as
Shared Costs or Commercialization Expenses), and any remaining amounts (the
“Recovery”) will be allocated fifty percent 50% to each Party.

 

9.3.2           Claims by Third Parties. If legal action is threatened or
brought against either Party (or any Affiliate of either Party) by a Third Party
alleging misappropriation of Know-How or Infringement of Patent Rights, by
reason of activities involving the Collaboration, a Collaboration Antibody, a
Development Candidate or a Licensed Product, such Party will notify the other
Party within five (5) days of the earlier of receipt of service of process in
such action, suit or proceeding, or the date such Party becomes aware that such
action, suit or proceeding has been instituted. Promptly after such
notification, the Parties will confer to consider the Third Party claim, and an
appropriate course of action. Each Party will have the right to defend itself
against a law suit that names it as a defendant. Neither Party will enter into
any settlement of any claim described in this Section 9.3.2 that affects the
other Party’s rights or interests, without such other Party’s written consent,
which will not be unreasonably withheld or delayed. If the Third Party claim
does not directly involve the manufacture, use, sale or offer for sale of a
Licensed Product, the Party alleged to have misappropriated or infringed (or
whose Affiliate is alleged to have misappropriated or infringed) will have the
obligation to defend such legal action at its sole expense. To the extent that
the Third Party claim directly involves the manufacture, use, sale or offer for
sale of a Licensed Product, the out-of-pocket costs and expenses of defending
such action will be treated as a Shared Cost.

 



39

 

 

10.         ARTICLE 10 – TERM AND TERMINATION

 

10.1         Term. This Agreement will commence on the Effective Date and will
continue in full force and effect, until the fulfillment or expiration of all
payment obligations under this Agreement with respect to the last Licensed
Product in all countries in the Territory, unless earlier terminated pursuant to
Article 10.2 (the “Term”).

 

10.2         Unilateral right to terminate. Either Party may terminate this
Agreement at its sole discretion, upon sixty (60) days written notice to the
other Party; provided that no Development Candidate or Advanced Development
candidate is under Development, and no Licensed Product is being Commercialized,
pursuant to this Agreement, at the time such notice is received.

 

10.3         Consequences of Termination. If this Agreement is terminated by
either Party pursuant to Section 10.2:

 

10.3.1           All obligations of the Parties to conduct any Research
Activities pursuant to any Work Plan will cease as of the effective date of
termination; provided however, that the termination does not relieve either
Party of any accrued obligations (financial or otherwise) with respect to any
Third Party.

 

10.3.2           All obligations of the Parties to conduct any Development
Activities pursuant to any Development Plan will cease as of the effective date
of termination; provided however, that the termination will not relieve either
Party of any existing obligations (financial or otherwise) in connection with
any existing Clinical Trial.

 

10.3.3           All licenses and rights granted by either Party to the other
Party pursuant to this Agreement will terminate as of the effective date of
termination; provided however, that any such license necessary in the conduct of
any ongoing Clinical Trial will survive until Completion of the Clinical Trial.

 

10.3.4           Each Party will promptly return all Confidential Information
and Proprietary Materials of the other Party that are not subject to a
continuing license hereunder; provided, that each Party may retain one copy of
the Confidential Information of the other Party in its archives solely for the
purpose of establishing the contents thereof and ensuring compliance with its
obligations hereunder.

 

10.3.5           All Collaboration Antibodies and all Development Compounds will
become Waived Collaboration Antibodies.

 

10.4         Surviving Provisions. The following provisions will survive any
expiration or termination of this Agreement: Article 1; Sections 4.3, 4.5, 4.7,
5.2.2, 5.2.5, 5.2.6-5.2.7, 5.3.5 and 5.3.7, to the extent required to permit
fulfillment of reporting obligations to Regulatory Authorities, and compliance
with all Applicable Laws; Sections 4.8.4, 4.9.1-4.9.2 and 6.2.3, to the extent
necessary to govern the mechanics of any accrued or any surviving payment
obligations and related audits, Article 7, Sections 8.4, 9.2-9.3, Article 10,
Sections 11.2-11.4, Article 12 and Article 13.

 



40

 

 

11.         ARTICLE 11 – REPRESENTATIONS AND WARRANTIES



 

11.1        Mutual Representations and Certifications. MDACC and Enumeral each
represents and certifies to the other, as follows:

 

11.1.1           Organization. It is a corporation or other legal entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and has all requisite power and authority,
corporate or otherwise, to execute, deliver and perform this Agreement.

 

11.1.2           Authorization. The execution and delivery of this Agreement and
the performance by it of the transactions contemplated hereby have been duly
authorized by all necessary legally required action and will not violate: (a)
such Party’s certificate of incorporation or bylaws, or other terms and
conditions of such Party’s existence; (b) any agreement, instrument or
contractual obligation to which such Party is bound in any material respect; or
(c) any order, writ, judgment, injunction, decree, determination or award of any
court or governmental agency presently in effect applicable to such Party.

 

11.1.3           Binding Agreement. This Agreement is a legal, valid and binding
obligation of such Party, enforceable against it in accordance with its terms
and conditions.

 

11.1.4           No Inconsistent Obligation. It is not under any obligation,
contractual or otherwise, to any Person that conflicts with or is inconsistent
in any respect with the terms of this Agreement.

 

11.2        Additional Representations of MDACC. MDACC hereby further represents
to Enumeral that: (a) MDACC has sufficient right, title and interest in and to
the MDACC Materials, and the right and authority to transfer to Enumeral, for
the purposes set forth herein, the MDACC Materials; (b) MDACC has obtained, and
will retain in its records, all necessary consents and authorizations required
by Applicable Laws relating to the collection and transfer to Enumeral of the
MDACC Materials and the use thereof by Enumeral for the purposes set forth
herein, including but not limited to any necessary patient informed consents or
authorizations required under HIPAA (“Informed Consents Requirements”), the
National Organ Transplant Act of 1984 or all consents and authorizations
required by MDACC’s Institutional Review Board; (c) Enumeral will not be given
access to any confidential patient identifiable health information (“Protected
Health Information,” or “PHI” as such term is defined under HIPAA) under this
Agreement unless permitted under the HIPAA Privacy Regulations (45 C.F.R. Parts
160 and 164) (the “HIPAA Privacy Regulations”), and any information revealing
tissue donor identity will be removed from the MDACC Materials; (d) the use by
Enumeral of the MDACC Materials in accordance with this Agreement is consistent
with any such consent or authorization obtained from any patients from whom such
MDACC Materials were obtained.

 

11.3         Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY WARRANTY WITH RESPECT TO ANY KNOW-HOW, RIGHTS
OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND EACH PARTY HEREBY DISCLAIMS ALL
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT.

 

41

 

 

11.4         No Warranty of Success. Nothing contained in this Agreement will be
construed as a warranty, either express or implied, on the part of either Party
that: (a) the Research Project will be successful or meet its goals, timelines
or budgets; or (b) the outcome of the Research Project or the Development
Program will be commercially exploitable in any respect.

 

12.         ARTICLE 12 – INDEMNIFICATION; INSURANCE

 

12.1         Indemnification by Enumeral. Enumeral will indemnify, subject to
the statutory duties of the Texas State Attorney General defend, and hold
harmless MDACC, System, and their respective Regents, directors, officers,
employees and agents, and their respective successors, heirs and assigns
(collectively, the “MDACC Indemnitees”), against all liabilities, damages,
losses and expenses (including reasonable attorneys’ fees and expenses of
litigation) (collectively, “Losses”) incurred by or imposed upon any of the
MDACC Indemnitees, as a direct result of claims, suits, actions, demands or
judgments of Third Parties, arising out of: (a) the conduct of Enumeral Research
Activities or Enumeral Development Activities by Enumeral or any of its
Affiliates; (b) Commercialization of any Collaboration Antibody, Development
Candidate or Licensed Product by Enumeral or any of its Affiliates; (c) any
breach of this Agreement by Enumeral or any of its Affiliates; but only to the
extent that any such Loss is the result of gross negligence or willful
misconduct of Enumeral or its Affiliates, excluding any Losses that result from
the breach of this Agreement by MDACC, or for which MDACC has an obligation to
indemnify Enumeral Indemnitees pursuant to Section 12.2.

 

12.2         Indemnification by MDACC. To the extent authorized by the
constitution and laws of the State of Texas, MDACC will indemnify, defend and
hold harmless Enumeral, its subsidiaries, their respective directors, officers,
employees and agents, and their respective successors, heirs and assigns
(collectively, the “Enumeral Indemnitees”), against all liabilities, damages,
losses and expenses (including reasonable attorneys’ fees and expenses of
litigation) (collectively, “Losses”) incurred by or imposed upon any of the
Enumeral Indemnitees, as a direct result of claims, suits, actions, demands or
judgments of Third Parties, arising out of: (a) the conduct of MDACC Research
Activities or MDACC Development Activities by MDACC or any of its Affiliates;
(b) Commercialization of any Collaboration Antibody, Development Candidate or
Licensed Product by MDACC or any of its Affiliates; (c) any breach of this
Agreement by MDACC or any of its Affiliates; but only to the extent that any
such Loss is the result of gross negligence or willful misconduct of MDACC or
its Affiliates, excluding any Losses that result from the breach of this
Agreement by Enumeral, or for which Enumeral has an obligation to indemnify
MDACC Indemnitees pursuant to Section 12.1.

 

12.3         Conditions on Indemnification. A Person seeking recovery under this
Article 12 (the “Indemnified Party”) in respect of a Claim will give prompt
notice of such Claim to the Party from whom indemnification is sought (the
“Indemnifying Party”). The Indemnitor will have the right to control any
litigation or disposition of such Claim, with counsel of its choice, provided
such counsel is reasonably acceptable to the Indemnitee. The Indemnitor will not
settle or otherwise resolve such Claim without the prior written consent of such
Indemnified Party (which consent will not be unreasonably withheld, conditioned
or delayed). Each Indemnified Party will cooperate with the Indemnifying Party
in its defense of any such Claim in all reasonable respects and will have the
right to be present in person or through counsel at all legal proceedings with
respect to such Claim. If the Indemnifying Party does not assume and conduct the
defense of the Claim as provided above, the Indemnified Party may defend
against, consent to the entry of any judgment, or enter into any settlement with
respect to such Claim in any manner the Indemnified Party may deem reasonably
appropriate (and the Indemnified Party need not consult with, or obtain any
consent from, the Indemnifying Party in connection therewith), and the
Indemnifying Party will remain responsible to indemnify the Indemnified Party as
provided in this Article 12.

42

 

  

12.4         Limited Liability. TO THE EXTENT PERMITTED BY APPLICABLE LAWS,
NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY OR ANY OF ITS AFFILIATES FOR ANY
SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING LOST
PROFITS OR LOST REVENUES, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH
DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 12.4 IS INTENDED
TO OR WILL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY
PARTY UNDER SECTION 12.1 OR 12.2.

 

12.5         Insurance. Each Party will procure and maintain insurance,
including, when and if applicable, product liability insurance, or will
self-insure, in each case in a manner adequate to cover its obligations under
this Agreement and consistent with normal business practices of prudent
companies similarly situated, at all times during the Term and for a period of
five (5) years thereafter. Each Party will procure insurance or self-insure at
its own expense. It is understood that such insurance will not be construed to
create a limit of either Party’s liability with respect to its indemnification
obligations under this Article 12.

 

13.         ARTICLE 13 – MISCELLANEOUS

 

13.1        Mediation. If a dispute arises between the Parties, and such dispute
is not resolved pursuant to Section 2.1.4 above, the Parties agree to try in
good faith to resolve the dispute (except any issue relating to intellectual
property) arising out of or relating to this Agreement, or the breach,
termination, or validity thereof, by non-binding mediation.

 

13.2        Arbitration.

 

13.2.1      Any Disputed Matter that the JSC cannot resolve pursuant to Section
2.1.5 or arising between the Parties with respect to this Agreement that cannot
be resolved pursuant to Section 13.1 above, will be resolved by binding
arbitration before a panel of three (3) arbitrators in accordance with the rules
of the American Arbitration Association (“AAA”) in effect at the time the
proceeding is initiated, provided that any arbitration under this Section 13.2
will be authorized and undertaken solely to the extent that MDACC is authorized
to engage in such arbitration pursuant to Applicable Laws. In any such
arbitration, the following procedures will apply:

 



43

 

 

(a)          The panel will be comprised of one arbitrator chosen by Enumeral,
one by MDACC and the third, who will act as the chairman of the panel, by the
two co-arbitrators. If either Party fails or both Parties fail to choose an
arbitrator or arbitrators within thirty (30) days after receiving notice of
commencement of arbitration or if the two arbitrators fail to choose a third
arbitrator within thirty (30) days after their appointment, then either or both
Parties will immediately request that the AAA select the remaining number of
arbitrators to be selected, which arbitrator(s) will have the requisite
scientific background, experience and expertise. The language of the arbitration
will be English.



 

(b)          Either Party may apply to the arbitrators for interim injunctive
relief until the arbitration decision is rendered or the Disputed Matter is
otherwise resolved. Either Party also may seek from any court having
jurisdiction any injunctive or provisional relief necessary to protect the
rights or property of that Party, pending resolution of the Dispute pursuant to
this Section 13.2. The arbitrators will have no authority to award punitive or
any other type of damages not measured by a Party’s compensatory damages.

 

(c)          The award of the arbitrators will be final and binding on the
Parties (except for those remedies expressly set forth in this Agreement).
Judgment on the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof. Notwithstanding anything in this Section 13.2 to
the contrary, each Party will have the right to institute judicial proceedings
against the other Party or anyone acting by, through or under such other Party,
in order to enforce the instituting Party’s rights hereunder through specific
performance, injunction or similar equitable relief.

 

(d)          Each Party will bear its own costs and expenses and attorneys’ fees
in connection with any such arbitration; provided, that the arbitrators will be
authorized to determine whether a Party is the prevailing Party, and if so, to
award to the prevailing Party reimbursement for its reasonable attorneys’ fees,
costs and expenses (including, for example, expert witness fees and expenses,
photocopy charges and travel expenses).

 

(e)          The arbitration will be confidential. Except to the extent
necessary to confirm an award or decision or as may be required by Applicable
Laws, neither Party nor any arbitrator may disclose the existence or results of
any arbitration without the prior written consent of both Parties.

 

(f)          Any monetary payment to be made by a Party pursuant to a decision
of the arbitrators will be made in United States dollars, free of any tax or
other deduction.

 

(g)          Notwithstanding the foregoing, any Dispute involving a Party’s
patents or other issues relating solely to a Party’s intellectual property will
be submitted exclusively to the courts in the jurisdiction(s) relevant to the
patent(s) or other intellectual property involved in the Dispute.

 

13.3         Notices. All notices and communications will be in writing and
delivered personally or by internationally-recognized overnight express courier
providing evidence of delivery or mailed via certified mail, return receipt
requested, addressed as follows below, or by email or facsimile confirmed
thereafter by any of the foregoing, or to such other address as may be
designated from time to time.

 



44

 

 

If to Enumeral:         

Enumeral Biomedical Holdings, Inc.

200 CambridgePark Drive, Suite 2000



Cambridge, MA 02140

Attention: Chief Executive Officer

 

With a copy to:                         Enumeral Biomedical Holdings, Inc.

200 CambridgePark Drive, Suite 2000

Cambridge, MA 02140

Attention: Legal Department

 

If to MDACC:         

The University of Texas M. D. Anderson Cancer Center

Attn: Ferran Prat, Ph.D., J.D.

Vice-President, Strategic Industry Ventures

Unit 1643

1515 Holcombe Blvd.
Houston, Texas 77030

 

With a copy to:                        The University of Texas M. D. Anderson
Cancer Center
Legal Services—Unit 1674

PO Box 301407         

Houston, Texas 77230-1407

Attn: Chief Legal Officer

 

Except as otherwise expressly provided in this Agreement or mutually agreed by
the Parties in writing, any notice, communication or document (excluding
payment) required to be given or made will be deemed given or made and effective
upon actual receipt or, if earlier: (a) three (3) Business Days after deposit
with an internationally-recognized overnight express courier with charges
prepaid; or (b) five (5) Business Days after mailed by certified, registered or
regular mail, postage prepaid, in each case addressed to a Party at its address
stated above or to such other address as such Party may designate by written
notice given in accordance with this Section 13.3.

 

13.4         Governing Law; Venue. This Agreement will be governed by and
construed in accordance with the laws of the State of Texas, without regard to
the application of principles of conflicts of law.

 

13.5         Binding Effect. This Agreement will be binding upon and inure to
the benefit of the Parties and their respective legal representatives,
successors and permitted assigns.

 



45

 

 

13.6         Headings. Section and subsection headings are inserted for
convenience of reference only and do not form a part of this Agreement.

 

13.7         Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which will be deemed an original and both of
which, together, will constitute a single agreement. Each Party may execute this
Agreement by facsimile transmission or in Adobe™ Portable Document Format
(“PDF”) sent by electronic mail. In addition, facsimile or PDF signatures of
authorized signatories of any Party will be deemed to be original signatures and
will be valid and binding, and delivery of a facsimile or PDF signature by any
Party will constitute due execution and delivery of this Agreement.

 

13.8        Amendment; Waiver. This Agreement may be amended only by a written
instrument executed by both Parties. Delay or failure of either Party at any
time to require performance or to exercise any right arising out of any
provisions will not be construed as a waiver. Any waiver by a party of a
particular provision or right will be in writing, will be as to a particular
matter (and, if applicable, for a particular period of time), and will be signed
by the waiving Party. Except as expressly set forth in this Agreement, all
rights and remedies available to a Party, under this Agreement or afforded by
Applicable Law, will be cumulative and not in the alternative to any other
rights or remedies that may be available to such Party.

 

13.9        Third Party Beneficiaries. Except as set forth in Sections 12.1 and
12.2, no Third Party (including employees of either Party) will have or acquire
any rights by reason of this Agreement.

 

13.10        Purposes and Scope. The Parties understand and agree that the
relationship between the Parties described herein is limited to the activities,
rights and obligations as set forth in this Agreement. Nothing in this Agreement
will be construed (a) to create or imply a general partnership between the
Parties, (b) to make either Party the agent of the other for any purpose, (c) to
alter, amend, supersede or vitiate any other arrangements between the Parties
with respect to any subject matter not covered hereunder, (d) to give either
Party the right to bind the other, (e) to create any duties or obligations
between the Parties except as expressly set forth herein, or (f) to grant any
licenses or any other rights other than as expressly set forth herein.

 

13.11       Assignment and Successors. Neither this Agreement nor any obligation
of a Party hereunder may be assigned by either Party without the written consent
of the other, which consent will not be unreasonably withheld, conditioned or
delayed, provided that each Party may assign this Agreement and the rights,
obligations and interests of such Party (a) in whole or in part, to any of its
Affiliates, provided that the assigning party will remain liable and responsible
to the non-assigning party hereto for the performance and observance of all such
duties and obligations by such Affiliate; or (b) in whole, but not in part, to
any purchaser or acquirer of all or substantially all of its assets to which
this Agreement relates.

 

13.12         Force Majeure. Neither Enumeral nor MDACC will be liable for
failure of or delay in performing obligations set forth in this Agreement, and
neither will be deemed in breach of its obligations, if such failure or delay is
due to a Force Majeure. In the event of such Force Majeure, the Party affected
will use commercially reasonable efforts to cure or overcome the same and resume
performance of its obligations hereunder. Notice of a Party’s failure or delay
in performance due to force majeure must be given to the other Party within ten
(10) days after its occurrence. All delivery dates under this Agreement that
have been affected by force majeure will be tolled for the duration of such
force majeure. If a force majeure persists for more than thirty (30) days, then
the Parties will discuss in good faith the modification of the Parties’
obligations under this Agreement, in order to mitigate the delays caused by such
force majeure.

 

46

 

 

13.13         Interpretation. The Parties hereto acknowledge and agree that: (a)
each Party and its counsel reviewed and negotiated the terms and provisions of
this Agreement and have contributed to its revision; (b) the rules of
construction to the effect that any ambiguities are resolved against the
drafting Party will not be employed in the interpretation of this Agreement; and
(c) the terms and provisions of this Agreement will be construed fairly as to
each Party and not in a favor of or against either Party, regardless of which
Party was generally responsible for the preparation of this Agreement. In
addition, unless a context otherwise requires, wherever used, the singular will
include the plural, the plural the singular, the use of any gender will be
applicable to all genders, the word “or” is used in the inclusive sense (or) and
the word “including” is used without limitation and means “including without
limitation”. Unless otherwise specified, references in this Agreement to any
Article will include all Sections, subsections and paragraphs in such Article,
references to any Section will include all subsections and paragraphs in such
Section, and references in this Agreement to any subsection will include all
paragraphs in such subsection. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Section or other subdivision. All references to days in this
Agreement will mean calendar days, unless otherwise specified. Unless the
context requires otherwise: (i) any definition of or reference to any agreement,
instrument or other document herein will be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or therein): (ii) any
reference to any Applicable Laws herein will be construed as referring to such
Applicable Laws as from time to time enacted, repealed or amended; (iii) any
reference herein to any person will be construed to include the person’s
successors and permitted assigns; (iv) any reference herein to the words
“mutually agree” or “mutual written agreement” will not impose any obligation on
either party to agree to any terms relating thereto or to engage in discussions
relating to such terms except as such party may determine in such party’s sole
discretion; (v) all references herein to Sections or Exhibits will be construed
to refer to Sections and Exhibits to this Agreement; (vi) except as otherwise
expressly provided herein all references to “$” or “dollars” refer to the lawful
money of the U.S.; and (ix) the words “copy” and “copies” and words of similar
import when used in this Agreement include, to the extent available, electronic
copies, files or databases containing the information, files, items, documents
or materials to which such words apply. This Agreement has been prepared in the
English language and the English language will control its interpretation. In
addition, all notices required or permitted to be given hereunder, and all
written, electronic, oral or other communications between the parties regarding
this Agreement will be in the English language.

 

13.14         Integration; Severability. This Agreement sets forth the entire
agreement with respect to the subject matter hereof and thereof and supersedes
all other agreements and understandings between the Parties with respect to such
subject matter. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties with respect to the subject matter of this Agreement other than as
are set forth in this Agreement and any other documents delivered pursuant
hereto or thereto. If any provision of this Agreement is or becomes invalid or
is ruled invalid by any court of competent jurisdiction or is deemed
unenforceable, it is the intention of the Parties that the remainder of the
Agreement will not be affected.

 

47

 

 

13.15         Further Assurances. Each of MDACC and Enumeral, upon the request
of the other Party, and without further consideration, will do, execute,
acknowledge, and deliver or cause to be done, executed, acknowledged or
delivered all such further acts, deeds, documents, assignments, transfers,
conveyances, powers of attorney, instruments and assurances as may be reasonably
necessary to effect complete consummation of the transactions contemplated by
this Agreement, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement. The
Parties agree to execute and deliver such other documents, certificates,
agreements and other writings and to take such other actions as may be
reasonably necessary in order to consummate or implement expeditiously the
transactions contemplated by this Agreement.

 

13.16         Expenses. Each of the Parties will bear its own direct and
indirect expenses incurred in connection with the negotiation and preparation of
this Agreement and, except as set forth in this Agreement, the performance of
the obligations contemplated hereby and thereby.

 

13.17         Texas State Agency. MDACC is an agency of the State of Texas and
under the constitution and laws of the State of Texas possesses certain rights
and privileges, is subject to certain limitations and restrictions, and only has
such authority as is granted to it under the constitution and laws of the State
of Texas. Notwithstanding any provision hereof, nothing in this Agreement is
intended to be, nor will it be construed to be, a waiver of the sovereign
immunity of the State of Texas or a prospective waiver or restriction of any of
the rights, remedies, claims, and privileges of the State of Texas. Moreover,
notwithstanding the generality or specificity of any provision hereof, the
provisions of this Agreement as they pertain to MDACC are enforceable only to
the extent authorized by the constitution of the State of Texas and laws of the
State of Texas; accordingly, to the extent any provision hereof conflicts with
the constitution or laws of the State of Texas or exceeds the right, power or
authority of MDACC to agree to such provision, then that provision will not be
enforceable against MDACC or the State of Texas.

 

48

 

  

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

  ENUMERAL BIOMEDICAL HOLDINGS, INC.         By: /s/ Kevin G. Sarney   Name:
Kevin G. Sarney   Title: VP of Finance, Chief Accounting Officer & Treasurer    
    THE UNIVERSITY OF TEXAS M. D.
ANDERSON CANCER CENTER         By: /s/ Chris McKee   Name: Chris McKee   Title:
VP, Business Operations

 

49

 

 

EXHIBIT A

 

WORK PLAN NO. 1

 

[To be attached and incorporated when agreed to by the JSC.]

 

Exhibit A 

 

 

EXHIBIT B

 

Protocol for MDACC Materials

 

[To be attached and incorporated when agreed to by the JSC.]

 

Exhibit B 

 

 

EXHIBIT C

 

Collaboration Targets

 

[To be attached and incorporated when agreed to by the JSC.]

 

Exhibit C 

 

 

EXHIBIT D

 

Collaboration indications

 

[To be attached and incorporated when agreed to by the JSC.]

Exhibit D 

 

 

SCHEDULE 1

 

CALCULATION OF NET INCOME FOR PRODUCTS

 

“Advertising” means the advertising and promotion of Licensed Products in the
Territory through any means, including, without limitation: (a) television and
radio advertisements; (b) advertisements appearing in journals, newspapers,
magazines, the internet or other media; (c) seminars and conventions; (d)
packaging design; (e) professional education programs; (f) visual aids and other
selling materials; (g) hospital formulary committee presentations; and (h)
presentations to state and other governmental formulary committees; provided,
that, Advertising will exclude Sales Calling and General Public Relations. With
regard to advertising and promotion that include products other than any
Licensed Products, the JSC will determine the percentage of such advertising and
promotion that will be deemed Advertising for the purposes of this Agreement.

 

“Commercialization Expense” means the sum of: (a) Sales and Marketing Expense;
(b) any reasonable out-of-pocket costs incurred in creating, prosecuting,
maintaining, enforcing and defending trademarks for use, or potential use, on
the Licensed Product; (c) costs incurred in preparing, filing, prosecuting,
maintaining and defending MDACC Patent Rights or Enumeral Collaboration Patent
Rights covering a Licensed Product in the Territory; (c) License Fees; (d) the
Distribution Fee; and (e) any other out-of-pocket cost or expense expressly
stated to be a Commercialization Expense in this Agreement or under the
applicable Commercialization Plan or otherwise actually incurred by the Sole ADC
Party and applicable to the Commercialization of a Licensed Product.

 

“Cost of Goods” means Manufacturing Costs attributable to the Manufacture of a
Licensed Product (including the cost of API) for sale in the Territory or the
cost of purchase from a Third Party of a Licensed Product for sale in the
Territory.

 

“Distributor” means any Person that purchases any Licensed Product from the Sole
ADC Party or any of the Sole ADC Party Affiliates or Distributors for the
purpose of reselling that Licensed Product to end users in the Territory
(including any wholesalers, pharmacists or hospitals).

 

“Distribution Fee” means a distribution fee in an amount to be negotiated in
good faith and mutually agreed by the Parties.

 

“General Public Relations” means any public relations activity (including a
press release or image piece) which: (a) promotes generally the business of a
company or deals in a general manner with the activities of such company in a
general pharmaceutical market; and (b) mentions in an incidental manner the fact
that such company or its Affiliates markets or sells one or more of the Licensed
Products or provides other incidental information concerning one or more of the
Licensed Products. Announcements related to this Agreement or that concern
primarily the relationship of either Party to each other are not General Public
Relations and must be agreed upon by both Parties in writing prior to release.

 

Schedule 1

 

 

“License Fees” means all upfront payments, milestone payments, license fees,
royalties or other payments payable to any Third Party by the Sole ADC Party
under any Third Party license agreement or distribution agreement to the extent
such payments are attributable to sale of a Licensed Product in the Territory.
If the rights under any Third Party license agreement or distribution agreement
are also attributable to products other than any Licensed Products then only an
equitable portion of any amounts payable under it will be allocated to Licensed
Products as License Fees, as determined by the JSC in good faith.

 

“Manufacturing Cost” means with respect to any API or Licensed Product
Manufactured by or on behalf of the Sole ADC Party, the Sole ADC Party’s costs
of Manufacturing the API or Licensed Product plus five percent (5%). For
purposes of clarity, the Sole ADC Party’s cost of Manufacturing will be
calculated in accordance with the methodology as consistently applied throughout
the organization, and will be the sum of the following components: (a) direct
costs, including manufacturing labor and materials directly used in
Manufacturing the API or Licensed Product by the Sole ADC Party or its
Affiliates and allocated supervisory costs of the manufacturing department; (b)
direct labor and allocated supervisory costs of non-manufacturing departments
(such as quality) attributable to the API or Licensed Product based on space
occupied or head-count or other activity-based method); (c) toll process and
other charges incurred by the Sole ADC Party for outsourcing the Manufacture of
the API or Licensed Product and the cost of supervising and managing the Third
Party manufacturers, and of receipt, incoming inspections, storage, packaging,
handling quality control testing and release of the outsourced items; and (d)
any other reasonable and customary out-of-pocket costs borne by the Sole ADC
Party for the testing, transport, customs clearance, duty, insurance, storage or
packaging of the API or Licensed Product. If the Sole ADC Party elects to
Manufacture any such API or Licensed Product at a Manufacturing facility owned
and operated by the Sole ADC Party, then the costs set forth in clauses (a) and
(b) above will be pro-rated based on capacity utilized by the Sole ADC Party in
the Manufacture of the API or Licensed Product, as the case may be, or any
intermediate thereof at the facility as compared to the capacity used to
manufacture any other product or intermediate. The basis for all allocations
under this Section will be included in any invoice for Manufacturing Costs and
all allocations under this Section will be based on space occupied or head-count
or other activity-based method. The following expenses are not included in
Manufacturing Costs: (a) inventory carrying costs; (b) regulatory affairs costs;
(c) pilot plant costs, research batches and other similar costs prior to
turnover to manufacturing; (d) costs incurred by manufacturing for special
projects; (e) manufacturing start-up costs; (f) idle capacity cost; (g) product
liability or business interruption insurance expenses; (h) financing charges for
plant and equipment; (i) costs of general corporate and regional and divisional
office activities; (j) non-standard costs such as abnormal waste or rework,
experiments, unallocated production costs; and (k) inventory adjustments such as
adjustments to inventory concerning revaluation to new standards, stock
conversions, capitalized/amortized production variances, shortages or overages,
and damage or obsolescence of regular on-hand inventory.

 

“Net Income” means: (a) with respect to a Licensed Product that is an
Out-Licensed Product, the Out-Licensing Proceeds minus the Out-Licensing Costs
and Expenses; and (b) with respect to a Licensed Product that is not an
Out-Licensed Product, the Net Sales minus the sum of (i) the Cost of Goods of
such Licensed Product and (ii) the Commercialization Expenses applicable to that
Licensed Product, in each case, incurred in a given Calendar Quarter for that
Licensed Product.

 

Schedule 1

 

 

“Net Sales” means the gross amount billed or invoiced by the Sole ADC Party or
any of its Affiliates, (each, a “Seller”) to Third Parties throughout the
Territory for sales or other dispositions or transfers for value of Licensed
Products less: (a) allowances for normal and customary trade, quantity and cash
discounts actually allowed and taken; (b) transportation, insurance, postage
charges and customs duties, if prepaid by the Seller and included on Seller’s
bill or invoice or as a separate item; (c) amounts repaid or credited by reason
of rejections, defects, recalls or returns or because of retroactive price
reductions or wholesaler chargebacks; (d) chargebacks and discounts to managed
care organizations, and other group purchasing organizations, to the extent
actually allowed; and (e) sales, value added, use and other consumption taxes to
the extent included on the bill or invoice or as a separate item. In addition,
Net Sales are subject to the following:

 

(i)          If any Seller effects a sale, disposition or transfer of any
Licensed Product to a customer in a particular country other than on customary
commercial terms or as part of a package of products and services, the Net Sales
of such Licensed Product to such customer will be deemed to be “the fair market
value” of such Licensed Product.  For purposes of this subsection (i), “fair
market value” means the value that would have been derived had such Licensed
Product been sold as a separate product to another customer in the applicable
country on customary commercial terms.

 

(ii)         In the case of pharmacy incentive programs, hospital performance
incentive program chargebacks, disease management programs, similar programs or
discounts on products, all discounts will be allocated among products on the
basis on which such discounts were actually granted or, if such basis cannot be
determined, in proportion to the respective list prices of such products.

 

(iii)        For purposes of this Agreement, “sale” will mean any transfer or
other distribution or disposition, but will not include transfers or other
distributions or dispositions of Licensed Product at no charge for academic
research, preclinical, clinical, or regulatory purposes (including the use of
any Licensed Product in Clinical Trials) or in connection with patient
assistance programs or other charitable purposes or to physicians or hospitals
for promotional purposes (including free samples to a level and in an amount
which is customary in the industry or which is reasonably proportional to the
market for such Licensed Product).

 

(iv)        For the purposes of this definition, a Seller will include a
Distributor acting as an actual or constructive sublicensee of rights granted
hereunder with respect to sales of any Licensed Product in a particular country
in the Territory, as evidenced by the fact that the Distributor holds (A) sales
and distribution rights for the Licensed Product in that country, coupled with
(B) pricing authority or government pricing negotiation authority with respect
to wholesalers or sub-distributors in that country.

 

Schedule 1

 

 

(v)         If a Licensed Product is sold in the form of a combination therapy
containing both such Licensed Product and one or more independent
pharmaceuticals other than a Compound (for the purpose of this Section, a
“Combination Licensed Product”), the Net Sales of such Licensed Product for the
purpose of calculating royalties or other payments owed by a Party under this
Agreement for sales of such Licensed Product, will be determined as follows:
first, such Party will determine the actual Net Sales of such Combination
Licensed Product (using the above provisions) and then such amount will be
multiplied by the fraction A/(A+B), where A is the invoice price of such
Licensed Product, if sold separately, and B is the total invoice price of the
other independent pharmaceuticals or devices in the Combination Licensed Product
if sold separately. If the other independent pharmaceuticals or devices are not
sold separately by such Party, Net Sales will be calculated by multiplying
actual Net Sales of such Combination Licensed Product by a fraction A/C where A
is the invoice price of such Licensed Product if sold separately, and C is the
invoice price of the Combination Licensed Product where the maximum value of the
fraction A/C equals one (1). If neither such Licensed Product nor the other
independent pharmaceuticals or devices of the Combination Licensed Product is
sold separately, the adjustment to Net Sales will be determined by the Parties
in good faith to reasonably reflect the fair value of the contribution of such
Licensed Product in the Combination Licensed Product to the total market value
of such product.

 

In the case of pharmacy incentive programs, hospital performance incentive
programs, chargebacks, disease management programs, similar programs or
discounts on portfolio product offerings, all rebates, discounts and other forms
of reimbursements will be allocated among products on the basis on which such
rebates, discounts and other forms of reimbursements were actually granted or,
if such basis cannot be determined, in accordance with the selling Party’s or
its Affiliates’ existing allocation method; provided that any such allocation
will be done in accordance with Applicable Law, including any price reporting
laws, rules and regulations.

 

“Out-Licensing Costs and Expenses” means: (a) the costs and expenses incurred by
the Sole ADC Party in connection with the negotiation and execution of any
Out-Licensing Transaction, including all legal costs and expenses, and the fees
and expenses of any Third Party consultant, incurred with respect to the conduct
of activities under any Out-Licensing Plan or the negotiation and execution of
an Out-Licensing Transaction; and (b) the costs and expenses incurred or paid by
the Sole ADC Party, including any research, development, commercialization or
patent-related costs and expenses, to the extent paid by the Sole ADC Party with
respect to a Licensed Product pursuant to an Out-Licensing Transaction.

 

“Out-Licensing Proceeds” all consideration and payments, including without
limitation, upfront fees, milestone payments and royalty payments, received by
the Sole ADC Party from a Third-Party as consideration attributable to an
Out-Licensing Transaction. Notwithstanding the foregoing, Out-Licensing Proceeds
will not include amounts the Sole ADC Party receives from a Third Party: (a) for
the supply of products or for research or other services provided by the Sole
ADC Party (including manufacturing or commercialization services), to the extent
the payments do not exceed the fair market value of such services plus a
reasonable margin consistent with industry practice; or (b) for the purchase of
an equity interest in the Sole ADC Party to the extent the purchase price does
not exceed the then-fair market value of such equity.

 

Schedule 1

 

 

“Sales and Marketing Expense” means all actual reasonable out-of-pocket costs
including, without limitation, costs of outsourcing any of the following
functions (as agreed upon by the JSC) and all internal costs (on an applicable
FTE basis at an agreed upon the applicable FTE rate for those Enumeral or MDACC
individuals, respectively, dedicated or allocated to the Licensed Product
incurred by a Party) that are directly attributable to the following functions
for the sale, promotion and marketing of a Licensed Product in the Territory:
(a) market research on such Licensed Product; (b) marketing, Advertising and
promoting of Licensed Products (including, without limitation, public relations
targeted specifically at Licensed Products, educational expenses, advocate
development programs and symposia, trade shows, sales meetings, direct to
consumer/patient advertising, agency fees for the development of promotional
materials and printing of promotional materials); (c) training and communication
materials for the Licensed Products; (d) corporate accounts; (e) managed care;
(f) sales force training; (g) sales call or other sales force costs applicable
to a Licensed Product that are not otherwise covered in a separate agreement
between the Parties; (h) product hotlines; (i) reimbursement support; (j)
contracting; (k) Pricing; (l) conducting patient assistance programs,
investigator initiated studies and Phase V studies in the Territory for Licensed
Products (including, without limitation, fully-absorbed Manufacturing or
purchasing costs for any Licensed Product utilized in such patient assistance
programs); (m) telemarketing services; (n) medical and product advisory boards;
(o) medical science liaisons; (p) medical affairs; and (q) market development
activities and other similar pre-launch activities. Sales and Marketing Expense
will not include: (i) any General Public Relations or any other activities that
promote the business of a Party as a whole without specifically referencing any
Licensed Product; (ii) any sales calls or other sales force costs applicable to
a Licensed Product to the extent covered in a separate agreement between the
Parties; or (iii) the pro-rata share of any expenses set forth in (a)-(q) above
that are directed at General Public Relations or any other activities or
products of the Sole ADC Party not directed at a Licensed Product.

 

In calculating the Net Income under this Agreement, the following principles
will apply:

 

A.There will be no double counting of any costs or expenses or of any revenues,
and to the extent a cost or expense has been included in one category or
sub-category, it will not be included in another; similarly, to the extent any
revenue has been taken into account in one category or sub-category it will not
be taken into account in another.

 

B.When allocating costs and expenses under this Agreement, each Party will
utilize the same policies and principles as it utilizes consistently within its
group and business units when making internal cost allocations.

 

C.To the extent an item of income or revenue is received by a Party or a cost or
expense is incurred by a Party, and is necessary and specifically and directly
identifiable, attributable and allocable to the Commercialization of the
Licensed Product and is not otherwise accounted for in the calculation of Net
Income, such Party will credit such income or revenue and will be permitted to
charge such cost or expense to the Net Income.

 

D.All costs and expenses will be determined, and all calculations will be made,
in accordance with GAAP, as applicable.

 

Schedule 1

 

 

SCHEDULE 2

 

FORM OF PRESS RELEASE

 

Enumeral and MD Anderson

Enter Into Collaborative Research and Development Agreement

 

Strategic Collaboration Aims to Discover and Develop Potentially Novel
Antibodies Against Specified Targets for Immunotherapy

 

CAMBRIDGE, Mass. and HOUSTON, Texas—January 11, 2016—Enumeral Biomedical
Holdings, Inc. (OTCQB: ENUM), today announced that it has entered into a
Collaborative Research and Development Agreement with The University of Texas MD
Anderson Cancer Center.

 

Scientists from Enumeral and MD Anderson will collaborate on the discovery and
development of novel monoclonal antibodies against specified targets in
immuno-oncology, leveraging Enumeral’s antibody discovery and patient-centric
immune profiling platform and MD Anderson’s preclinical and development
expertise and infrastructure. Under the terms of the agreement, Enumeral and MD
Anderson will share the costs of such research and development activities, and
will each be granted the right to receive a percentage of the net income from
product sales or any payments associated with licensing or otherwise partnering
a program with a third party.

 

“This strategic collaboration leverages the considerable experience of MD
Anderson in translational medicine and clinical oncology and Enumeral’s core
strengths of antibody discovery and patient-centric functional immune
profiling," said Arthur H. Tinkelenberg, Ph.D., Enumeral’s President and Chief
Executive Officer. “With our platform’s ability to measure the effects of novel
antibody candidates on human lymphocyte function in tumor biopsy samples from
patients, and MD Anderson’s deep expertise and infrastructure for preclinical
and clinical oncology product development, we believe working with MD Anderson
and their Oncology Research for Biologics and Immunotherapy Translation (ORBIT)
team is an ideal way to accelerate the discovery and development of novel
antibody therapies which may increase the rates of response and provide for more
durable outcomes in the treatment of cancer.”

 

ORBIT is a translational research platform of MD Anderson’s Moon Shots Program,
which aims to accelerate the conversion of scientific knowledge into clinical
advances that reduce cancer deaths.

 

"With its team of industry-seasoned scientists embedded in a top-notch cancer
center, ORBIT was launched to establish this type of collaborations,” said Carlo
Toniatti, M.D., Ph.D., executive director of ORBIT. “Successful development of
novel anti-cancer antibodies requires faultless integration of drug development
expertise, deep biological knowledge and clinical development capabilities.  We
are confident that through this collaboration we will accelerate the delivery of
innovative and efficacious therapies to our patients.”

 

Schedule 2-1

 

  

About Enumeral

 

Enumeral is a biopharmaceutical company discovering and developing novel
antibody immunotherapies that help the immune system fight cancer and other
diseases. The Company is building a pipeline focused on next-generation
checkpoint modulators, with initial targets including PD-1, TIM-3, LAG-3, OX40,
and VISTA. In developing these agents, Enumeral’s researchers apply a
proprietary immune profiling technology platform that measures functioning of
the human immune system at the level of individual cells, providing key insights
for candidate selection and validation. For more information on Enumeral, please
visit www.enumeral.com.

 

About MD Anderson

 

The University of Texas MD Anderson Cancer Center in Houston ranks as one of the
world's most respected centers focused on cancer patient care, research,
education and prevention. The institution’s sole mission is to end cancer for
patients and their families around the world. MD Anderson is one of only 45
comprehensive cancer centers designated by the National Cancer Institute (NCI).
MD Anderson is ranked No.1 for cancer care in U.S. News & World Report’s “Best
Hospital’s” survey. It has ranked as one of the nation’s top two hospitals since
the survey began in 1990, and has ranked first for 11 of the past 14 years. MD
Anderson receives a cancer center support grant from the NCI of the National
Institutes of Health (P30 CA016672).

 

Forward Looking Statements Disclosure

 

This press release contains certain “forward-looking statements” within the
meaning of the Private Securities Litigation Reform Act of 1995, as amended.
Such statements reflect current beliefs of Enumeral Biomedical Holdings, Inc.
(“Enumeral”) with respect to future events and involve known and unknown risks,
uncertainties, and other factors affecting operations, market growth, Enumeral’s
stock price, services, products and licenses. No assurances can be given
regarding the achievement of future results, and although Enumeral believes that
the expectations reflected in these forward-looking statements are based on
reasonable assumptions, actual results may differ from the assumptions
underlying the statements that have been made regarding anticipated events.
Factors that may cause actual results, performance or achievements, or industry
results to differ materially from those contemplated by such forward-looking
statements include, among others, the risks that (a) Enumeral’s expectations
regarding market acceptance of the Company’s business in general and the
Company’s ability to penetrate the antibody discovery and development fields in
particular, as well as the timing of such acceptance, (b) Enumeral’s ability to
attract and retain management with experience in biotechnology and antibody
discovery and similar emerging technologies, (c) the scope, validity and
enforceability of Enumeral’s and third party intellectual property rights, (d)
Enumeral’s ability to raise capital when needed and on acceptable terms and
conditions, (e) Enumeral’s ability to comply with governmental regulation, (f)
the intensity of competition, (g) changes in the political and regulatory
environment and in business and fiscal conditions in the United States and
overseas and (h) general economic conditions.

 

Schedule 2-2

 

 

More detailed information about Enumeral and risk factors that may affect the
realization of forward-looking statements, including forward-looking statements
in this press release, is set forth in Enumeral’s filings with the Securities
and Exchange Commission. Enumeral urges investors and security holders to read
those documents free of charge at the Commission’s website at
http://www.sec.gov. Forward-looking statements speak only as to the date they
are made, and except for any obligation under the U.S. federal securities laws,
Enumeral undertakes no obligation to publicly update any forward-looking
statement as a result of new information, future events or otherwise.

 

Contacts

Burns McClellan, Inc., on behalf of Enumeral Biomedical Holdings

Investors

Steve Klass, 212-213-0006

sklass@burnsmc.com

 

or

 

Media

Justin Jackson, 212-213-0006, ext. 327

jjackson@burnsmc.com

 

MD Anderson:

Ron Gilmore, 713-745-1898

Rlgilmore1@mdanderson.org

 



Schedule 2-3

